 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPontiac Osteopathic Hospital and Bonnie Beltramo,Evelyn Bach, and Sharon McKay. Cases 7-CA-23035, 7-CA-23162, 7-CA-2347523 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 27 June 1986 Administrative Law Judge Wil-liam A. Pope II issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and hasdecided to affirm the judge's rulings, fmdings, andconclusions only to the extent consistent with thisDecision and Order, to modify the remedy,' and toadopt the recommended Order as modified.The judge found that the Respondent violatedSection 8(aX1) of the Act by discharging employeeBonnie Beltramo on 6 January 1984,2 and again on7 February, and by demoting Supervisor EvelynBach on 9 February, and then discharging her on23 February, and again on 22 March. The Re-spondent excepts to these findings.3 While we fmdthat, for the reasons stated by the judge, the Re-spondent violated Section 8(a)(1) of the Act by dis-charging Bonnie Beltramo,4 we fmd merit in theRespondent's exceptions to the judge's fmding thatthe discharge of Evelyn Bach violated the Act.For the reasons set forth below, we reverse thejudge and fmd that the Respondent did not violatethe Act by demoting and discharging Evelyn Bach.As found by the judge, on 6 January employeeBonnie Beltramo was discharged for writing a"fake newsletter" commenting on, among otherthings, the Respondent's relationship with its em-ployees. At the time that the Respondent's directorof nursing, Rita Mahon, was considering disciplineIn accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), Interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. • 6621.I All dates refer to 1984 unless otherwise indicated.6 The Respondent additionally excepts to the Judge's failure to defer tothe findings of the appeals board established by the Respondent and itsemployees. We find no merit in this exception. The Respondent fails toshow that its appeals board proceedings meet the standards for deferralto iirbitration as set forth in United Technologies Corp., 268 NLRB 557(1984), and Olin Corp., 268 NLRB 573 (1984).4 In affirming the judge's findings that the Respondent's discharges ofBeltramo violated the Act, with regard to the second discharge we relyonly on the judge's finding that the Respondent's reasons for dischargingBeltramo were pretextual. In so doing we in no way pass on the judge'sfindings concerning Beltramo's rights with regard to contacting advisoryboard members.284 NLRB No. 51to be meted out to Beltramo, Beltramo's supervi-sor, Evelyn Bach, told Mahon that she did not sup-port Mahon's decision to discharge Beltramo. Fur-thermore, Bach told Mahon that she thought it waswrong to discharge someone for expressing herfeelings about management. At no time, however,did Mahon ask Bach to carry out the discharge orin any way participate in the discipline.Beltramo appealed her discharge to the Respond-ent's appeals board, which reduced the dischargeto a 30-day suspension and a 90-day probationaryperiod upon her return to work.5 On 7 February,shortly after her return to work, Beltramo was dis-charged for a second time. Two days later, Bachwas demoted from her position of clinical nurse co-ordinator to that of a staff nurse. According toBach, she was told by Mahon that she was beingdemoted because she had not supported Mahon inthe Beltramo matter. On 23 February Bach wasdischarged for unsatisfactory performance of herclinical nurse coordinator duties.The judge, while acknowledging that supervisorsare generally excluded from the Act's coverage,reasoned that under our decision in Parker-RobbChevrolet, 262 NLRB 402 (1982), the circumstancesin this case warranted extending protection to Su-pervisor Bach. We conclude that the judge readParker-Robb too broadly in extending protection toBach.It is clear that protection under the Act is afford-ed to employees, not supervisors. Consequently,the discharge of a supervisor violates the Act onlywhere it interferes with the exercise of employees'Section 7 rights. Thus, we stated in Parker-RobbChevrolet, supra, 262 NLRB at 402-403:[A]n employer may not discharge a supervisorfor giving testimony adverse to an employer'sinterest either at an NLRB proceeding orduring the processing of an employee's griev-ance under the collective-bargaining agree-ment. Similarly, an employer may not dis-charge a supervisor for refusing to commitunfair labor practices, or because the supervi-sor fails to prevent unionization. In all thesesituations, however, the protection affordedsupervisors stems not from any statutory pro-tection inuring to them, but rather from theneed to vindicate the employees' exercise oftheir Section 7 rights. [Citations omitted.]5 Beltramo requested that Bach testify on her behalf at the appealsboard proceeding, but she was informed by Robert Rood, the employeeadvocate for the proceeding, that Bach could not appear on her behalf.Consequently, Bach wrote a letter, which was offered mto evidence atBeltramo's appeals board proceeding, stting that she did not agree withRespondent's action of firing an employee for expressing her dissatisfac-tion with management. PONTIAC OSTEOPATHIC HOSPITAL443In Parker-Robb we overruled the "integral part"or "pattern of conduct" cases in which we hadheld that the discharge of a supervisor, as part ofan overall plan to discourage employees from exer-cising their Section 7 rights, violated the Act.While recognizing that the discharge of a supervi-sor for engaging in union or concerted activityalmost invariably has a secondary or incidentaleffect on employees, we reasoned that such con-duct is insufficient to warrant an exception to thegeneral statutory provision excluding supervisorsfrom the protection of the Act. We further rea-soned, however, that when a supervisor is dis-charged for testifying at a Board hearing or at acontractual grievance proceeding, or for refusingto commit unfair labor practices or failing to pre-vent unionization, "the impact of the dischargeitself on employees' Section 7 rights, coupled withthe need to ensure that even statutorily excludedindividuals may not be coerced into violating thelaw or discouraged from participating in Boardprocesses or grievance procedures, compels thatthey be protected despite the general statutory ex-clusion." Parker-Robb, 262 NLRB at 404.In the instant case, we are faced with the ques-tion of whether the discharge of a supervisor forfailure to support management action amounting toan unfair labor practice constitutes a violation ofthe Act. The judge concluded that it did, reasoningthat there was no difference between discharging asupervisor for refusing to commit an unfair laborpractice and discharging a supervisor for failing tosupport management action amounting to an unfairlabor practice. We disagree with the judge's con-clusion. When an employer asks a supervisor tocommit an unfair labor practice, the supervisor isforced to choose between violating the law or dis-obeying the employer's request•a choice thatcould lead to discipline or discharge. Consequently,in such situations, an employer is able to pressure asupervisor into violating the law on its behalf. Onthe other hand, when a supervisor, acting on his orher own initiative, chooses to express disapprovalof a management policy, the supervisor is not co-erced at all (i.e., he or she has not been forced tochoose between violating the law or risking theconsequences of the employer's wrath). Admitted-ly, the discharge in either situation may have a sec-ondary effect on the employees' exercise of theirSection 7 rights, but there is no need to protect thesupervisor from coercion when the supervisor isacting on his or her own initiative.6 As we found6 In Buddies Super Markets, 223 NLRB 950 (1976), enf. denied 550F.2d 39 (5th Cir 1977), the Board found that the dismissal of a supervisorfor voluntarily warning an employee of possible unfair labor action thatmight be taken against him violated Sec. 8(a)(1). The Board there rea-in Parker-Robb, it is the need to ensure that statuto-rily excluded employees are not coerced into vio-lating the law or discouraged from participating inBoard or grievance proceedings that compels pro-tection for supervisors. As we find that EvelynBach was in no way coerced into violating the lawor discouraged from participating in Board orgrievance procedures here, her discharge was not aviolation of the Act.7ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Pontiac Osteopathic Hospital, Pontiac,Michigan, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Delete paragraph 1(b) and reletter the subse-quent paragraphs.2.Substitute the following as paragraphs 2(a) and(c)."(a) Offer Bonnie Beltramo immediate and fullreinstatement to her former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to her seniority or anyother rights or privileges previously enjoyed, andmake her whole for any loss of earnings and otherbenefits suffered as a result of the discriminationsoned that "there is little difference between a supervisor refusing toengage in unfair labor practices and refusing to stand by in silence whilehis employer embarks on a planned course of action toward that end."223 NLRB at 950 fn. 2 Buddies Super Markets, however, was overruledby Parker-Robb, 262 NLRB at 404 fn. 20. Consequently, Buddies SuperMarkets is not controlling here.It must also be emphasized that, in restricting the circumstances inwhich the discharge of a supervisor may constitute a violation of Sec.8(a)(1) of the Act, the Board in Parker-Robb was not engaged simply ineffectuating its own policy preferences. Rather, it was responding to thepolicies of Congress that underlie the exclusion of supervisors from theprotection of the Act. As the Supreme Court noted in reviewing the leg-islative history of Secs. 2(3) and (11) and 14(a) of the Act, Congress rec-ognized supervisors as members of management who were "obliged to beloyal to their employer's interests." Beasley V. Food Fair of North Caroli-na, 416 U.S. 653, 659-660 (1974). The Board simply acknowledged thatan employer is generally free to require a supervisor's loyalty to its posi-tions vis-a-vis its employees, except in those circumstances, identified bythe Board, in which the employer forces the supervisor to become an in-strument of actions that are directly contrary to employee interests underthe Act. Parker-Robb, supra, 262 NLRB at 402-403.7 While Bach was discouraged from testifying on behalf of Beltramo atRespondent's appeals board proceedings, we note that those proceedings,as the judge found and we affirm, were not proceedings implementedpursuant to a collective-bargaining agreement, to which we would bewilling to defer. See fn. 2. Consequently, they are not proceedings thatenjoy recognition under the Act Further, as noted, Bach was not evenasked, let alone required, to participate in those proceedings in support ofthe Respondent's position.Reasoning that Bach's second discharge was for the same reason as herfirst discharge, the judge concluded that the second discharge was alsoan 8(a)(1) violation. Because we find that Bach's first discharge did notviolate Sec. 8(aX1) of the Act, we likewise conclude that the second dis-charge was not a violation of the Act. 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagainst her in the manner set forth in the remedysection of this decision."(c) Remove from its files any reference to thedischarge of Bonnie Beltramo on 6 January 1984and 7 February 1984, and advise her in writing thatthis has been done, and that no evidence of theseunlawful acts will be used as a basis for future per-sonnel actions against her."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge employees because theyhave engaged in protected concerted activities forthe purpose of mutual aid and protection.WE WILL NOT maintain in our employee hand-book any rule that prohibits employees from solic-iting funds for any purpose on our property with-out our approval, or from discussing employeeproblems.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe National Labor Relations Act.WE WILL offer Bonnie Beltramo immediate andfull reinstatement to her former position or, if thatposition no longer exists, to a substantially equiva-lent position without prejudice to her seniority orother rights or privileges, and make her whole forany losses sustained as a result of our discriminato-ry and unlawful actions, with interest.WE WILL remove from our files any reference tothe discharge of Bonnie Beltramo, and notify her inwriting that this has been done and that evidenceof her unlawful discharge will not be used as abasis for future personnel action against her.WE WILL rescind the rules in our employeehandbook prohibiting employees from solicitingfunds for any purpose on our property without ourapproval, and from discussing employee problems.PONTIAC OSTEOPATHIC HOSPITALLinda Rabin, Esq., for the General Counsel.Stephen M Kelley, Esq., of Detroit, Michigan, and SharonF. Rapp, Esq., of Pontiac, Michigan, for the Respond-ent.DECISIONWILLIAM A. POPE II, Administrative Law Judge. In acomplaint, dated 7 March 1984, an amended complaint,dated 21 June 1984, and a second amended complaint,dated 5 July 1984, the Regional Director for Region 7 ofthe National Labor Relations Board alleged that the Re-spondent, Pontiac Osteopathic Hospital, engaged inunfair labor practices, in violation of Section 8(aX1) and(4) of the National Labor Relations Act (the Act). Thethree original charges in this case were filed on 19 Janu-ary 1984 (an amended charge was filed on 8 February1984), 29 February 1984, and 24 May 1984, by BonnieBe'tram•, Evelyn Bach, and Sharon McKay, respective-ly. Trial took place in Detroit, Michigan, on 22 days be-tween 18 October 1984 and 31 January 1985, before Ad-ministrative Law Judge William A. Pope II.I. BACKGROUNDPontiac Osteopathic Hospital, the Respondent, is ageneral patient-care facility located in Pontiac, Michigan.In addition to its main hospital, Respondent operates out-patient health care centers in two nearby communities.One of these is the Oxford Health Care Center, locatedin Oxford, Michigan, a community approximately 17miles north of the main hospital. The other is the MilfordHealth Care Center, located in Milford, Michigan, acommunity approximately 17 miles west of the main hos-pital. All three of the charging parties are former or cur-rent employees of Respondent at its Oxford Health CareCenter.Charging Party Bonnie Beltramo is a registered nurse.She began working as a staff nurse at Respondent's mainhospital on 5 September 1978, and transferred to theOxford Health Care Center on 1 July 1980 as a clinicalnurse, where she remained employed until dismissed, forthe second and final time, on 7 February 1984.It is undisputed that on 31 December 1983, while onduty at the Oxford Health Care Center, Beltramo andCharging Party Sharon McKay, who is employed as aclinical technician at the Center, collaborated in author-izing and preparing an apocryphal edition of "POHPeople," an in-house news bulletin published periodicallyby Respondent and distributed to its employees. On ablank piece of paper, to which they had attached themasthead cut from an actual edition of "POH People,"Beltramo handwrote two satirical articles that she andMcKay had coauthored. One of the articles was entitled"Oxford Succeeds from POH"; the other was entitled"A Salute to Judy." Neither Beltramo's name, nor that PONTIAC OSTEOPATHIC HOSPITAL445of McKay, appeared anywhere in the fake edition of"POH People" that they had prepared.According to Beltramo's undisputed testimony, using acopy machine at the Oxford Health Care Center, shemade three copies of the fake edition of "POH People,"and, tore up and discarded the original. She gave onecopy each to McKay and Sharon Meyers (anotherOxford Health Care Center clinical technician, who alsois Beltramo's sister), and left one copy on the desk ofDeborra Okolovitch, a clerical employee at the OxfordHealth Care Center.On 4 January 1984, a copy of the fake edition of"POH People" prepared by Beltramo and McKay wasdelivered through Respondent's internal mail system tothe main hospital to the office of Patrick Lamberti, Re-spondent's executive assistant. The sender was anony-mous, and remains so. There is no evidence as to wherethe anonymous sender obtained the copy of the fakenewsletter sent to Patrick Lamberti.Lamberti showed the fake newsletter to Rita Mahon,Respondent's director of nursing, whose office also wasat the main hospital, and together, on 5 January 1984,they went to the Oxford Health Care Center to investi-gate the incident. From Charging Party Evelyn Bach,they learned that the handwritting appeared to be that ofBeltramo. When confronted, BeWarn• admitted her in-volvement, but declined to identify by name anyone elsewho was involved. Mahon suspended Beltrarno, and di-rected her to report to Mahon's office in the main hospi-tal at Pontiac the next morning.The next morning Mahon dismissed Beltramo forlalcts of disloyality detrimental to the best interests ofthe hospital." Although Beltramo disclosed McKay'sidentity during that meeting, Respondent did not initiateaction against McKay then.Beltramo filed a grievance concerning her dismissal,following the formal procedure that Respondent had im-plemented for its nonunion, "regular, non-probationaryhourly and supervisory employees, up to but not includ-ing Department Heads." The fmal step in the grievanceprocedure is a hearing before the hospital's appealsboard, whose decision, according to the grievance proce-dure handbook, is final and binding. The appeals boardheard Beltramo's grievance on 13 January 1984. It votedto reduce her termination to a suspension of 30 daysstarting from 5 January 1984, to be followed by a proba-tionary period of 90 calendar days.Complying with the appeals board's decision, Re-spondent reinstated Beltramo on 5 February 1984. But 2days later, on 7 February 1984, after learning of what hecharacterized as improper contact by Beltramo withmembers of a community advisory board to the OxfordHealth Care Center, Respondent's chief executive offi-cer, Jack Whitlow, directed Charging Party EvelynBach, the clinical nurse coordinator at Oxford HealthCare Center, to contact Beltramo an,d tell her she wasdismissed. Bach communicated that message to Beltramoin a telephone conversation that evening. The next day,Beltramo met with Whitlow in his office at the main hos-pital, where Whitlow told her his reasons for dischargingher.Beltramo filed a grievance over her second dismissal.The appeals board, after hearing the grievance, voted touphold the dismissal.Charging Party Evelyn Bach is a registered nurse. Shewas the clinical nurse coordinator at the Oxford HealthCare Center from the time it opened in 1980 until shewas dismissed in early 1984. As clinical nurse coordina-tor, she was responsible for supervising nursing servicesat the Oxford Health Care Center.On 9 February 1984, Rita Mahon, Respondent's direc-tor of nursing, reduced Bach to staff nurse and directedanother nurse to take over as clinical nurse coordinatorand evaluate nursing services at Oxford Health CareCenter.On 23 February 1984, after receiving a report of theevaluation, Mahon dismissed Bach, citing "unsatisfactorywork performance" as the reason.Bach filed a grievance concerning her dismissal. Theappeals board, after hearing her grievance on 2 March1984, voted to reinstate her to her position of clinicalnurse coordinator, with backpay, and, recommended a"90-day training probationary period that would includeappropriate training for the position."Respondent, in what it says was compliance with theappeals board's decision and recommendation, reinstatedBach on 19 March 1984. Respondent designated her as aprobationary employee in a training program adminis-tered by Ruth Doss, Respondent's director of education,under the supervision of Mahon. But, Mahon refused tomake any commitment that Bach would be reinstated toa clinical nurse coordinator position, in apparent disre-gard of the appeals board decision. Bach's participationin the training program and period of reinstatement werebrief, in any event. On 22 March 1984, Mahon again dis-charged Bach, for the asserted reason she was not par-ticipating satisfactorily in the training program. Bachfiled a second grievance and received another hearingbefore the appeals board, but this time the appeals boardupheld her dismissal.Charging Party Sharon McKay is a clinical technicianat the Oxford Health Care Center, where she hasworked since June 1980. It is undisputed that about 33 May 1984, McKay, who was working the dayshift from 7 a.m. to 3:30 p.m., left the Oxford HealthCare Center without informing her supervisor, JudyCunard.McKay explained that she left hurriedly after receiv-ing a telephone call from her son's school, informing herthat her son and another boy were missing from theschool grounds. She said that she told Shelley Austin, aregistered nurse who was on duty at the time, that shewas leaving. She left without punching out on her time-card, or taking her coat or paycheck. The two boys ap-parently were located before McKay arrived at theschool. Later that afternoon, McKay returned to theOxford Health Care Center to pick up her coat and pay-check.The incident was reported to Director of NursingMahon, who, on 7 May 1984, suspended McKay for 5days without pay. McKay filed a grievance over the sus- 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpension, but, after a hearing on 5 June 1984, the appealsboard upheld the suspension.On May 14, 1984, Cunard "counseled" McKay con-cerning three incidents that had allegedly occurredduring the 2-day period of 3 and 4 May 1984. Accordingto the written "Employee Counseling Record," dated 14May 1984, which was read and signed on that date byMcKay, she had allegedly failed to complete an assign-ment, improperly centrifuged a blood sample drawnfrom a patient, and gave a brusque response to a child-patient's mother who requested clarification of instruc-tions for the child's care. Although the counseling form,itself, has a blank space for entry of the date the formwas sent to the personnel department, no entry wasmade in that space on the copy of the form signed byMcKay and entered into evidence as Joint Exhibit 28.IL ISSUESThe complaints allege that Respondent committedunfair labor practices in violation of Section 8(a)(1) and(4) of the Act, by(1)Maintaining work rules that prohibit employeesfrom soliciting funds without the approval of the execu-tive director, and from discussing employee problemsamong themselves.(2)Discharging Charging Party Beltramo about 6 Jan-uary 1984, reducing the discharge to a 30-day suspensionand 90-day probation about 13 January 1984; and, againdischarging her on 7 February 1984, because she had en-gaged in protected concerted activities and had filed anunfair labor practice charge.(3)Discharging Charging Party Bach about 23 Febru-ary 1984, because she had announced reluctance toengage in an unfair labor practice, and refusing to rein-state her.'(4)Suspending Charging Party McKay for 5 daysabout 7 May 1984, and issuing her an unfavorable coun-seling record about 14 May 1984, because she had en-gaged in protected concerted activities.A. The General Counsel's Theory of the CaseThe General Counsel argues that the satirical newslet-ter prepared by Beltramo and McKay was part of an on-going labor dispute between certain employees and man-agement. In the General Counsel's view, the sentimentsexpressed in the newsletter were genuinely held by theauthors, and related to terms and conditions of their em-ployment that they considered unfair. The newsletter,suggests the General Counsel, was readily distinguishablefrom the official issues of "POH People," and implied nocriticism of the quality of health care provided by Re-spondent. The fact that employee activity publicizes alabor dispute does not deprive that activity of protectionit is otherwise entitled to under the Act, asserts the Gen-eral Counsel. In any event, publicity did not form part ofRespondent's true reason for penalizing the authors; itwas their attitude that concerned Respondent, accordingto the General Counsel. The General Counsel concludesThe second amended complaint was amended at tnal to include theallegation that Respondent has refused to reinstate Bach to her formerposition.that the fake newsletter was a protected concerted activi-ty. Beltramo, one of its authors, stated that she wrote itto air collective concerns, notes the General Counsel.While the General Counsel does not contend that thenewsletter "necessarily presaged any formal attempt atemployee self-organization," counsel for the GeneralCounsel does argue that it is hard "to imagine a concert-ed employee undertaking more fundamental to any incip-ient union organizing drive than this effort to inspirefellow employees through a bold attack of [sic] long re-sented management failings." Respondent knew that Bel-tramo had acted in concert with other employees inwriting the fake newsletter, argues the General Counsel,and, having disciplined Beltramo for her protected activ-ity under those circumstances, violated Section 8(a)(1) ofthe Act.Turning to the two challenged work rules, the GeneralCounsel notes that Respondent admitted maintainingthem in its employee handbook. The test, argues theGeneral Counsel, is not Respondent's motives for main-taining the work rules, but whether the challenged ruleshave a tendency to interfere with or restrain employees'exercise of their statutory rights. The two rules are, saysthe General Counsel, overbroad on their face and consti-tute violations of the Act. Moreover, asserts the GeneralCounsel, because Respondent based its 6 January 1984discharge of Beltramo in part on the "Confidential Infor-mation" rule, the discharge violated the Act, for thatreason alone.Respondent's second discharge of Beltramo, on 7 Feb-ruary 1984, also violated the Act, in the view of theGeneral Counsel, who fmds that Beltramo's efforts toenlist the aid of the advisory board involved no untruths,were not disorderly, and were a continuation of her ac-tivity with respect to the newsletter. In any event, arguesthe General Counsel, Beltramo would not have been dis-charged on 7 February 1984, but for the fact that shehad been illegally discharged on 6 January 1984. More-over, asserts the General Counsel, the 7 February 1984discharge was motivated by Respondent's hostilitytoward her because she had filed an unfair labor practicecharge.The General Counsel argues that the evidence estab-lishes that Charging Party Bach was discharged on 23February 1984, because she had opposed Respondent'streatment of Charging Party Beltramo. As early as 6 Jan-uary 1984, the General Counsel points out Bach told Di-rector of Nursing Mahon that she did not support the de-cision to discharge Beltramo; Mahon's response was tolecture Bach on the latter's duty to support all adminis-trative decisions. Later, according to the General Coun-sel, Mahon refused to allow Bach to appear as a witnessfor Beltramo in the latter's appeals board proceeding inJanuary 1984, and, by implication, Mahon refused toallow Bach to appear as a witness for Beltramo in thelatter's 21 February 1984 appeals board hearing. Accord-ing to the General Counsel, the timing of Respondent'sdischarge of Bach on 23 February 1984 shows that Re-spondent's asserted reasons were pretextual, and, that thereal reason was because Bach "openly opposed and at- PONTIAC OSTEOPATHIC HOSPITAL447tempted to disassociate herself from the unfair laborpractices committed against Beltramo."The General Counsel contends, first, that since Bachwas discharged after she had been demoted from "clini-cal nurse coordinator" to "staff nurse," she was a statu-tory employee, and her efforts to come to Beltramo's aidafter her demotion (on February 1984) were protectedconcerted activities. But, continues the General Counsel,even if it is found that she was discharged because of heractions as a supervisor, her discharge on 23 February1984 still violated the Act. The Board has held, notes theGeneral Counsel, that punishing a supervisor for oppos-ing unfair practices undermines the Section 7 rights ofemployees, and, therefore, violates Section 8(a)(1).Finally, with regard to Charging Party Bach, the Gen-eral Counsel argues that her second discharge, on 22March 1984, was vindictive, and "largely based onMahon's refusal to accept the Appeals Board's recom-mendation in Bach's case." Thus, even though it was notalleged in the complaint as a violation of the Act, theGeneral Counsel says, the second discharge was "merelya furtherance of its [Respondent's] original discharge de-cision."The General Counsel concludes that the suspension ofCharging Party McKay on 7 May 1984 was in retaliationfor her protected concerted activities in coauthorizingthe satirical newsletter on 31 December 1983. Accordingto the General Counsel's argument, the suspension im-posed on her on 7 May 1984 constituted disparate treat-ment. Even Respondent's agent, Robert Rood, says theGeneral Counsel, referred to the suspension as an "obvi-ous set-up job." Thus, contends the General Counsel, thesuspension was intended to punish McKay for the pro-tected concerted activity, as was the adverse counselingrecord issued to her on 14 May 1984.Referring to the affirmative defense raised by Re-spondent, the General Counsel argues that the Board'spolicy of deferral is not applicable in this case, becausethere was no collective-bargaining agreement containinga grievance and arbitration procedure in existence, andthe requirements for deferral established by the Boardwere not met. Among other things, contends the GeneralCounsel, the parties had not agreed to be bound by theaward of the appeals board, and its procedures, in anyevent, were not fair and regular, violating as they did,"fundamental due process standards."Finally, argues the General Counsel, Respondentcannot escape the appropriate remedies of reinstatementwith backpay for Beltramo and Bach, on the theory theyforfeited their rights to reinstatement by reason of theirconduct. For one thing, asserts the General Counsel, allthe alleged misconduct occurred before they were dis-charged, and, in any event, whenever it occurred, noneof the alleged misconduct was of such a character as tobar reinstatement.B. Respondent's Theory of the CaseRespondent urges that the National Labor RelationsBoard defer to Respondent's appeals board decisions inthe cases of the three Charging Parties. In the event thatthere is no deferral, Respondent takes the position thatCharging Parties Evelyn Bach and Bonnie Beltramowere not "employees" within the meaning of the Act;and, that none of the Charging Parties were disciplinedby Respondent for conduct protected by the Act. To thecontrary, argues Respondent, all three Charging Partieswere disciplined for cause. Further, contends Respond-ent, its employees did not rely on the challenged provi-sions of the employee handbook as a basis for disciplin-ing the three Charging Parties, and, in any event, thechallenged provisions do not violate the Act. On theother hand, notes Respondent, it has sought the GeneralCounsel's approval since October 1984 for alternativelanguage, without success. Finally, argues Respondent,neither reinstatement nor backpay would effectuate thepurposes of the Act, even if it is found that Respondentviolated the Act.Respondent concedes the Board's jurisdiction for pur-poses of the consolidated complaint; however, it deniesthat it took any action that had an adverse affect oninterstate commerce.Respondent notes that it is the Board's policy to deferto binding arbitration decisions where the proceedingsappear to have been fair and regular, the parties agreedto be bound, and the decisions are not clearly repugnantto the purposes and policies of the Act. The appealsboard, contends Respondent, was developed by the hos-pital and its employees to resolve differences. An electedemployee counsel, says Respondent, drafted the appealsboard's rules. It has been Respondent's policy from thestart, claims Respondent, not to overturn or reject deci-sions of the appeals board, and the Board has been per-mitted to operate independently of management's influ-ence. Cases are initiated only by employees, notes Re-spondent, and the employees whose cases are heard bythe appeals board are represented by an employee advo-cate. Each side has the opportunity to submit documents,call witnesses, cross-examine witnesses for the other side,and argue its own position before the appeals board;thus, says Respondent, proceedings before the appealsboard are "fair and regular." There being nothing repug-nant to the purposes of the Act about the appeals boardprocedure, concluded Respondent, the National LaborRelations Board should defer to Respondent's appealsboard's decisions in the cases of the three Charging Par-ties.Charging Party Bach, contends Respondent, was "su-pervisor" within the meaning of Section 2(11) of theAct, as is clear from the fact that she had "both the au-thority to hire and to discipline employees and did so."Because she was not an employee, within the meaning ofthe Act, she had no rights under Section 7, concludesRespondent. She was not asked, says Respondent, to doanything contrary to the Act, nor did she protest orobject to instructions to discharge Charging Party Bel-tramo. Accordingly, Respondent contends she was notdisciplined for protesting or refusing to undertake con-duct contrary to the Act, nor was such a reason evercommunicated to any employee of Respondent. There-fore, Respondent concludes there is no basis for exten-sion of Section 7 rights to Bach.Respondent argues that Charging Party Beltramo alsohad sufficient supervisory authority to be considered a 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"supervisor" within the meaning of the Act. In particu-lar, says Respondent, on 31 December 1984, when sheparticipated in writing the fake newsletter, she was a su-pervisor because she had assumed Bach's supervisoryduties in the latter's absence, and her responsibilities as a"charge nurse" were generally supervisory in nature.In any event, contends Respondent, her preparation ofthe fake newsletter was not a protected concerted activi-ty. It was not, says Respondent, related to "an active,concrete dispute between the hospital and any of its em-ployees"; moreover, much about the claimed dissatisfac-tions was untrue. Charging Parties Beltramo and McKaynever expressed their concerns relating to these mattersthrough the lines of communication procedures in theemployee handbook according to Respondent. Nor didBeltramo make any effort "to channel any of her sup-posed concerns to the PACE Committee at any timewhatsoever," Respondent claims.Beltramo admitted, Respondent says, that the fakenewsletter did not look toward group action, was neverintended to be distributed to or seen by her supervisors,was not intended to change anything, and was meant to"blow off steam," to "complain," and to "gripe." In thecourse of discussions, says Respondent, Beltramo re-ferred to the newsletter as a joke, and said it was intend-ed for comic relief.Activity of such a nature is not "protected concertedactivity," argues Respondent. To be protected, an activi-ty must look toward group action; it cannot make exag-gerated, false, and derogatory comments about top levelmanagement; and, the employee must communicate theunsatisfactory employment condition to management,Respondent says. Mere griping is not enough, Respond-ent asserts, nor is the venting of a personal grievance; theactivity must be intended to adjust or resolve a griev-ance.Respondent concedes that Charging Party Beltramowas terminated on 6 January 1984, as a result of the fakenewsletter, for "[a]cts of disloyalty detrimental to thebest interests of the hospital." On the other hand, saysRespondent, no action was ever taken against ChargingParty McKay as a result of the newsletter.In any event, says Respondent, the 6 January 1984 dis-charge of Charging Party Beltramo was nullified by theappeals board's action, which reinstated her, following a30-day suspension beginning 5 January 1984. Her seconddischarge, Respondent goes on, was for cause, and notfor any protected concerted activity, and therefore didnot violate the Act.Likewise, says Respondent, the discharge of ChargingParty Bach on 23 February 1984 was for cause, as washer second discharge on 22 March 1984. Mahon, the, di-rector of nursing, discharged Bach on the first occasionfor "unsatisfactory work performance," contends Re-spondent; the newsletter had nothing to do with it. Evenunder the Wright Line case (251 NLRB 1083 (1980),enfd. as modified 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982)), Respondent continues, theGeneral Counsel must prove by a preponderance of theevidence that but for the discharged employee's purport-ed exercise of protected rights, there would have beenno discharge. In this case, says Respondent, Bach wouldhave been terminated in any event based on the informa-tion received by Mahon prior to discharging her indicat-ing mismanagement on Bach's part. Bach's second dis-charge, concludes Respondent, was brought about by herrefusal to cooperate with the retraining program mandat-ed by the appeals board. Thus, it, too, was for cause,says Respondent, and was entirely unrelated to the fakenewsletter.As for the 5-day suspension imposed on McKay inMay 1984, it occurred more than 4 months after the fakenewsletter incident, argues Respondent, and it was forher admitted misconduct on 3 May 1984, when she lefther job at Oxford Health Care Center without permis-sion. The suspension was not disparate punishment forthe misconduct, contends Respondent, because it in-volved a violation of a clear hospital tiolicy for whichdischarge was authorized. On the other hand, says Re-spondent, the employee counseling record issued toMcKay on 14 May 1984 was not disciplinary in nature; itwas corrective. It was not part of the progressive disci-plinary system, nor was it the equivalent of a writtenreprimand. Further, Respondent argues, the GeneralCounsel has not shown that the treatment McKay re-ceived was disparate, and Mahon testified that the fakenewsletter was not a factor in the imposition of the 5-daysuspension.Respondent contends there is no "case or controver-sy" concerning the two challenged provisions of its em-ployee handbook. The provisions were prepared yearsago for legitimate hospital purposes, according to Re-spondent, and neither section has been applied in amanner contrary to the Act. Because the two provisionshave not been applied in a manner violative of the Actsays Respondent, the allegations of the second amendedcomplaint concerning them should be dismissed. In thealternative, Respondent states that it will consent toentry of an order requiring substitution of its suggestedreplacement language for the two provisions.Beltramo, who engaged in a series of pranks and jokesat the Oxford Health Care Center, unfettered and uncon-trolled by Bach, had a distinct and clearly negative effecton interstate commerce. Therefore, says Respondent, re-instatement of either one of them would be contrary tothe purposes and policies of the Act. Neither is it thepurpose of the Act, says Respondent, to condone the in-tentional desertion by McKay of her employment re-sponsibilities. Accordingly, concludes Respondent, noaward of backpay or reinstatement is appropriate.III. FINDINGS AND CONCLUSIONA. Bonnie Beltramo1. Charging Party Beltramo was an "employee"under Section 2(3) of the ActCharging Party Bonnie Beltramo, a clinical nurse,began her employment at the Oxford Health Care Centeron 1 July 1980.2 She was discharged from that position2 As previously indicated she worked as a staff nurse in the emergencyroom at Pontiac Osteopathic Hospital from 5 September 1978 until shetransferred to the Oxford Health Care Center. PONTIAC OSTEOPATHIC HOSPITAL449for the second and last time on 7 February 1984. Her su-pervisor at the Oxford Health Care Center for the entiretime was Charging Party Evelyn Bach.Beltramo agreed in her testimony that at times prior to22 December 1983, she acted as charge nurse, or thenurse responsible for the Oxford Health Care Center onduty nursing staff employees in the absence of Bach. Shetestified that she was in charge of the two clinical techni-cians on duty with her on 31 December 1983, becauseBach was not in the building.In support of its argument that Beltramo was a super-visor under the Act, Respondent points to the testimonyby Bach that she had taken 5 or 6 days off around 31December 1983, and that she had designated Bonnie Bel-tramo to be in charge when the latter was on duty, andShelley Austin (another registered nurse employed at theOxford Health Care Center) to be in charge when shewas on duty. Respondent also cites testimony by Mahon,Respondent's director of nursing, that a charge nurse hasa number of responsibilities, including scheduling andmaking recommendations concerning hiring, pay, wageincreases, standards of practice, policies, and patient care.Mahon's testimony on this point, however, has beentaken out of context, as she was describing her responsi-bilities in previous employment as the charge nurse inthe emergency room of Bay City Mercy Hospital, andnot the responsibilities of a charge nurse at Respondent'shospital or at its health care centers, in general, or theresponsibilities of Beltramo, in particular.The Act defines the term "employee" in Section 2(3)as follows: "The term "employee" shall include any em-ployee. . . but shall not include. . . any individual em-ployed as a supervisor. . . ." It is well established that aperson who works for an employer is an employeewithin the Act unless the employment falls within an ex-cluded category. It is also well established that an indi-vidual's status is determined by his or her duties, not bya job title or theoretical power. Winco Petroleum Co., 241NLRB 1118, 1122 (1979).Section 2(11) defines a supervisor as any person havingauthority in the interest of the employer, to hire, trans-fer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly todirect them, or to adjust their grievances, or effectivelyrecommend such action, if. . . such authority is not of amerely routine or clerical nature, but requires the use ofindependent judgment.It is not necessary in order to be classified as a super-visor that a person exercise all the criteria of Section2(11). It is sufficient to classify an employee as a supervi-sor if he or she meets one of the 12 tests. NLRB v. Yeshi-va University, 444 U.S. 672 (1980). But, mere possessionof one or more of the powers enumerated in Section2(11) does not alone confer supervisory status. Supervi-sory status exists only when the supervisory functionsare exercised in a manner requiring the use of independ-ent judgment, and not merely in a routine or clericalmanner Hydro Conduit Corp,, 254 NLRB 433 (1981)."[T]he statute expressly insists that a supervisor (1) haveauthority (2) to use independent judgment (3) in per-forming such supervisory functions (4) in the interest ofmanagement." NLRB v. Security Guard Service, 384 F.2d143, 147-148 (5th Cir. 1967).The Board further held, in the case of a registerednurse who worked as a staff nurse and, sporadically, asan acting relief supervisor, that "her limited role asacting relief supervisor was insufficient to warrant theconclusion that she was a supervisor within the meaningof the Act." Canonsburg General Hospital Assn., 244NLRB 899, 900 (1979). The Board noted in making itsdecision that the nurse involved did not spend a substan-tial or significant portion of her working time as anacting relief supervisor, and that her principal substitu-tion for the nursing or regular relief supervisors occurredduring their vacation time and otherwise was sporadicand irregular."Mlle burden is on the party alleging supervisorystatus to prove that it, in fact, exists." CommercialMovers, Inc., 240 NLRB 288, 290 (1979). Respondent inthis case has failed to meet that burden with regard toBonnie Beltramo.The record here established only that Beltramo, at un-specified times prior to 22 December 1983, and for someportion of a 5- or 6-day period around 31 December1983, was "in charge" of other employees at the OxfordHealth Care Center, in the absence of Bach, the clinicalnurse coordinator and regular supervisor. Nowhere is itindicated what powers Beltramo could or did exercisewhile "in charge," or even how often, over any ascer-tainable period of time, she actually was "in charge."There is nothing, in fact, to indicate that she ever hadthe authority to exercise any of the criteria of superviso-ry authority listed in Section 2(11), much less that sheactually exercised any of them, or that whatever she diddo while "in charge" required the exercise of independ-ent judgment and was not merely routine.3Moreover, it cannot be ascertained from the recordwhether Beltramo's authority when "in charge" was pri-marily exercised in providing patient care, or in supervis-ing employees on behalf of management. In MisericordiaHospital v. NLRB, 623 F.2d 808 (2d Cir. 1980), theSecond Circuit enforced the Board's decision and orderin 246 NLRB 351 (1979), holding, in part, that a headnurse was not a supervisor under the Act where her au-thority was exercised primarily in providing patient care,not in supervising employees in the interest of the em-ployer. The court noted that the Board'stest for determining whether a health care profes-sional is a sUpervisor is whether that individual,who may give direction to other employees in theexercise of professional judgment which is inciden-tal to the professional's treatment of patients, alsoexercises supervisory authority in the interest of theemployer. [Quoting, Newton-Wellesley Hospital, 219NLRB 699, 699-700 (1975).]3 As previously noted, Mahon's testimony adds nothing to the factspertaining to this issue because her testimony concerned her own earlierresponsibilities as a charge nurse for another employer, and not Beltra-mo's responsibilities for this employer. 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOf that test, the court said that "while not simple toapply, [it] has nonetheless received the express approvalof Congress, as the Supreme Court noted in Yeshiva,supra."4 Misericordia Hospital v. NLRB, 623 F.2d at 625.Thus, the mere fact that Beltramo was at times "incharge" of other employees does not establish that shepossessed or exercised any of the statutory indicia of su-pervisory status.Neither West Florida Hospital, 273 NLRB 1421 (1985),nor Albany Medical Center Hospital, 273 NLRB 485(1984), both of which are cited by Respondent, supportthe proposition that Beltramo had sufficient supervisoryauthority to be deemed a supervisor. In West FloridaHospital, the Board held that the evening coordinator inthe operating room of the hospital was a supervisor, be-cause for most of the evening shift he was the person ofhighest authority in the operating room, and, in carryingout his responsibilities, which included assigning and di-recting employees and effectively recommending thatthey be disciplined, rewarded, or promoted, he exercises"independent judgment to ensure that employees carriedout Respondent's requirement of them." In Albany Medi-cal Center, the Board held that assistant head nurses,who had "authority effectively to promote and regardemployees working under them," were supervisors. Inthat case, the Board found that assistant head nursesspent 50 percent of their time taking care of patients'needs, and the remainder performing administrativetasks. The Board further commented that if they werenot supervisors, the supervisor-to-employee ratio onevening and night shifts would be inordinately low. In asimilar vein, the Board commented in West Florida Hos-pital that if the evening coordinator was not a supervisor,the 15 operating room employees would have been unsu-pervised for about 6 hours a day, "an unlikely situation,"in the Board's view.In the case of Beltramo, there is no evidence that herresponsibilities on the intermittent and sporadic occasionswhen she was "in charge" were anything other than toensure that the patients' needs were met, and that her su-pervision of other employees, to whatever extent she didso, was anything other than incidental to the treatmentof patients. At best, her role as "in charge" nurse waslimited; there is no evidence that it was a regular occur-rence that occupied a substantial or significant portion ofher working time. Nor, is there any evidence that she ex-ercised independent judgment, or possessed or exercisedany of the indicia of supervisory status listed in Section2(11) of the Act. Her situation clearly was distinguish-able from that of the medical personnel whose status wasat issue in West Florida Hospital and Albany MedicalCenter.I find no basis for concluding that Beltramo was a su-pervisor under the Act. Such evidence as there is pointsstrongly to the conclusion that she did not possess or ex-ercise any of the statutory indicia of supervisory status,and, that she was, in fact, an employee under the Act.The burden of proof being on Respondent to establishher supervisory status, and Respondent having failed to4 NLRB v. Yeshiva University, 444 U.S. 672 (1980).meet that burden, I find that Beltramo was an employeeunder Section 2(3) of the Act.2. The fake newsletter prepared by Bonnie Bel-tramo and Sharon McKay on 31 December 1983was a protected concerted activityThe protection extended to employees by Section 7 ofthe Act is not limited to the right to engage in union ac-tivity or engage in collective-bargaining activities. NLRBv. Washington Aluminum Co., 370 U.S. 9 (1962). It in-cludes activity engaged in for "other mutual aid or pro-tection." But, to be protected, employee activity must beboth "concerted" in nature and undertaken for the pur-pose of "other mutual aid or protection."5 Ontario KnifeCo. v. NLRB, 637 F.2d 840 (2d Cir. 1980).At the outset, I fmd that there is overwhelming evi-dence that the preparation of the fake newsletter was a"concerted" activity. "Concerted," by definition, meansdone or performed by two or more together or in coop-eration.6 The fake newsletter at issue in this case waswritten and prepared by two employees of Respondent,Bonnie Beltramo and Sharon McKay, who acted togeth-er and in cooperation with each other. A third, but lessercontributor to the fake newsletter, was Sharon Meyers,another of Respondent's employees, who edited the twopieces authorized by Beltramo and McKay.According to the testimony of Beltramo, whom I fmdto have been a credible witness on this point, on themorning of 31 December 1983, between 9 and 915 a.m.,she and McKay were seated at the nursing station atOxford Health Care Center. Beltramo, who was readingthe latest issue of "POH People," Respondent's in-housenewsletter, pointed out to McKay that Beltramo did notfeel that the activities of Oxford Health Care Center em-ployees were adequately represented in the newsletter.McKay agreed, and the two decided to write their ownnewsletter. According to Beltramo, the fake newsletterwas in her handwriting, but she and McKay collaboratedon the wording of the main article, and the second of thetwo articles was composed by McKay. After finishingthe fake newsletter, Beltramo gave it to her sister, Clini-cal Technician Sharon Meyers, to read, and Meyerspointed out a "couple" of spelling errors, a "couple" ofpunctuation errors, and suggested a grammatical change.Sharon McKay gave similar testimony. She stated thaton the morning of 31 December 1983 she and BonnieBehramo were at the nurses' station at the OxfordHealth Care Center. After finishing reading an issue of"POH People," Beltramo commented on its poor qualityand absence of much to say. McKay agreed, and furtheragreed to Beltramo's suggestion that they write theirown newsletter. The two of them went to the clean utili-ty room, where they jointly composed and Beltramotranscribed the fake newsletter at issue in this case.McKay said that it was her idea to write the article enti-5 Sec. 7 provides, in pertment part: "Employees shall have the right. . ., to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection . . ."6 The issue of whether the activities of a smgle employee can also be"concerted" for purposes of the Act does not arise under the facts of thiscase. PONTIAC OSTEOPATHIC HOSPITAL451tied "A Salute to Judy," and that she contributed ideasto the other part of the newsletter.Sharon Meyers testified that she was scheduled towork on 31 December 1983 at the Oxford Health CareCenter, and that she arrived about 9:30 a.m. There wereno patients in the Center at the time. She found Beltramoand McKay in the clean utility room, and was handed apiece of paper to read by Beltramo. The paper was theoriginal of the fake newsletter. Meyer told Beltramo that"it hit right where it lives, and the hospital always didtreat us like a bastard child." Beltramo took the fakenewsletter from the room, and returned a few minuteslater with copies, one of which she gave to Meyers.Meyers initially testified that she pointed out a few mis-takes in spelling and grammar, and watched while Bel-tramo corrected them. She said she did not recall wheth-er Beltramo made the corrections on the photocopy orthe original. Later, Meyers corrected her testimony,saying that she had mixed up the sequence of events, andthat she had pointed out the mistakes before the copieswere made and Beltramo then made the corrections onthe original.I fmd it clearly established by the evidence thatCharging Party Beltramo and Charging Party McKaycollaborated in jointly authoring and producing the fakenewsletter. They agreed on the concept, and each ofthem contributed thoughts and words to the finishedproduct. It was not a situation in which McKay gaveonly casual assistance to Beltramo. It was a joint enter-prise, from start to finish. The fact that the newsletterwas in Beltramo's handwriting is immaterial. Whetherthe activity was concerted is determined by such factorsas to how the idea originated, and the authorship of thefinished product, and not by who performed the functionof scribe. Applying that criteria, I fmd that the fakenewsletter was a concerted activity within the meaningof Section 7 of the Act.As already stated, Section 7 protects concerted activi-ty for the purpose of "other mutual aid or protection."The Supreme Court has recognized that Congress in-tended the "mutual aid or protection" clause to be broad,reaching beyond grievance settlement, collective bar-gaining, and union activity. This clause of Section 7 hasbeen held to reach concerted activities of employees insupport of employees of other employers, and employ-ees' efforts to improve terms and conditions of employ-ment through channels other than the employee-employ-er relationship, including resort to administrative forumsand legislators. Eastex, Inc. v. NLRB, 43 U.S. 556, 565(1978); Kaiser Engineers v. NLRB, 538 F.2d 1379 (9thCir. 1976), enfg. 213 NLRB 752 (1975). In Eastex, Inc.,supra, the Supreme Court, while noting "that some con-certed activity bears a less immediate relationship to em-ployees' interest as employees than other such activity,"and "that at some point the relationship becomes so at-tenuated that an activity cannot fairly be deemed tocome within the 'mutual aid or protection clause," wenton to hold "[t]hat task is for the Board to perform in thefirst instance as it considers the wide variety of cases thatcome before it." The Supreme Court in Eastex rejected7 Rastex, Inc. v. NLRB, supra at 567-568as unpersuasive the cases cited by the petitioners in sup-port of its argument that to be protected under Section7, concerted activity must seek a specific remedy for awork-related complaint or grievance.8The handwritten newsletter at issue here appearsunder the printed masthead, "Pontiac Osteopathic Hospi-tal People," bearing the date, December 1985. It containstwo handwritten articles, one entitled "Oxford Succeeds[sic] from POH," and the other, "A Salute to Judy."The first article announces that OHCC (Oxford HealthCare Center) declared its independence from Pontiac Os-teopathic Hospital, as a result of a long series of disap-pointments suffered by OHCC's staff. The article at-tributes the statement, "The OHCC is as much a part ofPOH as the trash removal service," to Lamberti, identi-fied as the assistant administrator. Lamberti is alsoquoted as refuting claims that OHCC has been ignoredand unacknowledged since opening 3 years earlier bystating, "I've been out there twice•I know its there." J.Whitlow, identified as the administrator, is quoted as er-roneously referring to the Oxford Health Care Center asthe "Botsford Health Care Center." Elsewhere in thefirst article, an "unidentified employee" is quoted assaying, "We've been kept off any committees that havebeen formed•(Staff Nurse Counsel, PACE Committee;Quality Circle). We never hear any news and any arti-cles that we submit are not published."The second article states that "Judy," identified as"OHCC's newest Administrator," thanks the staff of"P011 People" for keeping her car on the road. In sub-stance, "Judy" is quoted as saying that she uses "POHPeople" as weights in the back of her car to give it trac-tion on slippery roads. The article continues by quoting"Judy" as saying, "after the roads improve with thewheather [sic], she uses the in-house publication for placemats." 1†In her direct testimony during the trial, Beltramostated that she wrote the newsletter because she wasfrustrated and angry about many of the events that hadtaken place since the health care center had opened, andshe wanted to air her grievances. She stated that she feltthe health care center staff was not kept abreast ofevents at the main hospital and positions that becameopen, and that the health care center was not adequatelyrepresented in the POH People newsletter. Beltramo saidthat the health care center had been promised two seatson the PACE Committee, but that she had recently re-ceived notice that she had not been selected, and knewthat no one else from the health care center had been se-lected. Beltramo testified that the newsletter that she andMcKay wrote was intended for the coworkers on Beltra-mo's shift.On cross-examination, Beltramo testified that shewould characterize the newsletter as satire, and, becauseit was written in a satirical and sarcastic fashion, as wella Id. at 567 fn. 17.9 The PACE Committee was established in 1983 by POH's executivedirector, Jack H. Whitlow, as an advisory group made up of employeesand management personnel, who review hospital procedures and prob-lems, and propose solutions.1† Judy refers to OHCC Administrator Judy Garner. 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas its sloppy physical appearance, nobody would mistakeit for an official newsletter. She stated that she intendedit to go no further than the three other employees on hershift to whom copies were distributed. She said that itdid have something to do with trying to improve work-ing conditions, because it would improve morale andmake "us" feel better to identify "our" problems andlaugh about them. At another point in cross-examination,Beltramo referred to the newsletter as a "humorousoutlet," but also said she was identifying and airing agrievance to her coworkers, Meyers, McKay, and Oko-lovitch. She admitted that she intended "to poke fun" atWhitlow and Lamberti, respectively, the executive direc-tor of the hospital and his executive assistant, but deniedthat she intended to poke fun at any of Judy Gardner'straits." Beltramo admitted that she did not intend thenewsletter to be A vehicle for adjusting grievances.In further testimony, Beltramo stated that she felt theproblems of the Oxford Health Care Center were thatthe administration of the hospital attached little impor-tance to it, and that there was a lack of effective commu-nication with the main hospital. She said that while thenewsletter was exaggerated, she hoped the people towhom she showed it would recognize the problems, andthat would improve morale. She admitted that she mighthave told Rita Mahon, the director of nursing, that thenewsletter was a joke or prank, and that she told the ap-peals board that it was not so significant that she shouldlose her job over it.12 Beltramo said she felt that thenewsletter was a means of group communication. Shealso said it was a way to "blow off steam," to complain,and to gripe.Sharon McKay testified that she agreed with Beltra-mo's observation that the POH People newsletter "reallydidn't say much," and that she participated in writing thefake newsletter on 31 December 1983. It was, saidMcKay, her idea to write the piece entitled "A Salute toJudy," and she contributed ideas to the rest of the news-letter. McKay stated that she told Rita Mahon that thefake newsletter was written because of feelings of frus-tration, and that even McKay's husband, if he had readthe newsletter, would not have known what it meant.McKay said that she also testified at Beltramo's appealsboard hearing on 13 January 1984 that no harm wasmeant by the newsletter to anyone personally. On cross-examination, during the trial of this case, McKay ac-knowledged that the newsletter was not a serious at-tempt to get grievances adjusted. Its only purpose, shesaid, was venting off anger.According to Rita Mahon, Respondent's director ofnursing, on 5 January 1983, Beltramo admitted she hadwritten the newsletter, but said that she did not meananything by it. Mahon testified that she told Beltramothat as she was the author, she was responsible for it andthat it posed serious potential harm to the Center, her11 Under a reorganization plan put into effect in late 1983, Gardner,who had formerly been the administrative assistant at the Oxford HealthCare Center, was put in charge of clerical personnel and physical facili-ties at the Center.12 Eteltramo testified that she told the appeals board that she deservedto be punished, but not to be fired. She stated that she felt she had mis-used the hospital's copy machine.coworkers, and the hospital. To this, according toMahon, Beltramo replied that she had written it in amoment of frustration to provide some comic relief, thatit was a bright spot in her morning, and that she meantnothing by it. Mahon stated that she told BeWarn• thatshe did not think she could afford to keep a nurse whocommunicated in that fashion, and that she expected reg-istered nurses to provide positive, concrete examples, andto serve as role models for the rest of the staff. Follow-ing further remarks in this same vein, according toMahon, Beltramo said it was nothing but a joke. At theconclusion of the confrontation, Mahon told Beltramothat she was suspended. The next day, 6 January 1984,Mahon terminated Beltramo's employment. Beltramo, ac-cording to Mahon, again said that she meant nothing bythe newsletter.At her appeals board hearing, according to Mahon,Beltramo said that she had made three copies of thenewsletter and distributed them to the people sheworked with. She stated further that they just laughed, itwas of no significance and meant nothing to them, it wasjust a minor incident.Patrick Lamberti, executive assistant at Pontiac Osteo-pathic Hospital (second in charge at the hospital), statedthat he was present on 5 January 1984 when Be!tram•was questioned by Mahon about the newsletter. Accord-ing to Lamberti, Beltramo was upset, and "did not un-derstand why we were trying to make such a big dealout of it." Lamberti testified that Beltramo "assured us itwas not to be taken serious," and "that it was a joke."He said that Beltramo stated that she meant nothing byit, that she was not trying to hurt anybody, that she wasjust trying to be funny.The authors of the fake newsletter used the literary de-vices of satire and irony to mock or censor Pontiac Os-teopathic Hospital and its top administrative officials,Jack H. Whitlow and Patrick Lamberti, for some of thehospital's policies towards the Oxford Health CareCenter, and for the lack of, in the authors' opinion,worthwhile material in POH People, the hospital's in-house newsletter. While their effect may arguably fallinto the category of bad writing, the fact that the authorsused the literary techniques of satire and irony to maketheir point, as opposed to a more neutral factual recita-tion of their dissatisfaction, does not deprive the commu-nication that they produced of any protection under Sec-tion 7 of the Act to which it might otherwise be entitled.Satire and irony are recognized literary terms of expres-sion. They can be as useful and appropriate in labor rela-tions writing as in writing for any other purpose.The key word, of course, is purpose. Section 7 givesemployees the right to engage in other concerted activityfor the purpose of other mutual aid or protection. I havealready concluded that the writing at issue in this casewas a concerted activity; the remaining question iswhether it was for the purpose of other mutual aid orprotection. In general terms, if a writing amounting to aconcerted activity was for the purpose of other mutualaid or protection it is protected under Section 7 regard-less of its style. PONTIAC OSTEOPATHIC HOSPITAL453The Supreme Court, in Eastex. Inc. v. NLRB, supra,recognizing that Congress intended that the protection ofthe other mutual aid or protection clause of Section 7 bebroad, stated that it is the Board's responsibility in thefirst instance to decide what activity comes within theprotection of the Act. The matters about which Bel-tramo and McKay complained in the fake newsletter re-lated to complaints by Pontiac Osteopathic Hospital em-ployees that they were kept off committees, that theynever heard any news (of the main hospital), and thatthey were unsuccessful in getting articles that they sub-mitted published in the hospital's in-house newsletter,POH People. Clearly, the matters discussed in the fakenewsletter related to employees' concerns and conditionsof their employment. They bore, in fact, an immediaterelationship to the employees' interests as employees.That relationship was not so attenuated that it does notcome within the mutual aid or protection clause. Eastex,Inc. v. NLRB, supra.There is no rule that only concerted activity undertak-en for the purpose of having a grievance adjusted or inanticipation of some other action is entitled to protectionunder Section 7, as argued by the Respondent. Neither isit significant that Beltramo took no direct action to com-municate her dissatisfaction with employment conditionsto her supervisor or anyone else associated with Re-spondent's management." The fact that no plan for deal-ing with their dissatisfaction with terms and conditionsof employment had been yet devised or agreed on byBeltramo, McKay, and their coworkers, does removetheir concerted activity from the protection of Section 7by the immediacy of its relationship to their interests asemployees, and to conditions of their employment.Action taken by employees to resolve disputes con-cerning terms and conditions of employment seldomoccurs spontaneously. In almost every instance, action,whether it be to adjust a grievance or resolve a disputeconcerning terms and conditions of employment in someother fashion, is the result of discussions among employ-ees and accommodations of varying points of view untila common course of action is agreed on. Before therecan be agreement on a course of action to resolve aproblem, there first must be communication among theemployees leading to agreement that there is a problem,and then agreement on what course of action to take.13 Mushroom Transportation Co. v. NLRB, 330 F.2d 683 (3d Cir. 1964);Indiana Gear Works v. NLRB, 371 F.2d 273 (7th Cir. 1967); Tyler Busi-ness Services v. NLRB, 680 F.2d 338 (4th Cir. 1982); Blaw-Knox Foundry& Mill n NLRB, 646 F.2d 113 (4th Cir. 1981); Felton Casteel, Inc. v.NLRB, 627 F.2d 23 (7th Cir. 1980); NLRB a Buddies Supermarkets, 481F.2d 714 (5th Cir. 1973); and other cases cited by Respondent, do notsupport the Respondent's argument that protected concerted activitymust look toward group action, and must be more than mere griping orthe venting of personal grievances. The issue in each of the cases cited bythe Respondent was whether the activities of a single employee could beconsidered concerted for purposes of the Act. Variously in the casescited, courts of appeals held that to be protected, a single individual's ac-tivity must have been undertaken for the purpose of inducing or prepar-ing for group action, or on behalf of a group of employees; personal mis-sions are not considered concerted activity under any test. Blaw-KnoxFoundry & Mill v. NLRB, supra The holdings in these cases, however,are inapposite to the instant case, because here the activity in questioninvolved at least two individuals who collaborated in the Joint authorshipof a newsletter. Their activity was by its very nature concerted.These preliminary steps can be accomplished onlythrough full and free communication among the employ-ees, and it is of no importance whether that communica-tion is oral or in writing.It is ludicrous to suggest that before concerted activityis protected by Section 7, it must have reached the ad-vanced stage of agreement by two or more employees ona particular course of action. Obviously, if that were thecase, an alert employer, so inclined, could thoroughly,and with relative impugnity, frustrate the purposes of theAct by ferreting out and getting rid of dissatisfied em-ployees before they are able to identify and communicatewith other employees similarly dissatisfied with termsand conditions of employment, and convince them tojoin in a common course of action. In short concertedactivity for the purpose of other mutual aid or protectionhas to start somewhere, and for the protection of the Actto mean anything, such activity must be protected at thestart, as well as at later stages when action is takenagainst the employer.Beltramo testified that she participated in authoringthe fake newsletter because she wanted to air her griev-ances about events that had taken place at the healthcare center. She said she intended it to go no furtherthan her coworkers on her shift, and that she thought allof them would feel better by identifying their problemsand laughing at them. She said that she hoped that thepeople she showed the newsletter to would recognizethe problems, and that would improve morale. McKayagreed in her testimony that the fake newsletter, ofwhich she was the coauthor, was written because of feel-ings of frustration, and that it was not a serious attemptto get grievance adjusted. Considering this testimony,which I find credible, I further fmd that the fake news-letter was but a first step in a communication processthat dealt with employee dissatisfaction with certainterms and conditions of their employment. It was no dif-ferent, in that context, than an oral statement, and itshould be treated no differently. It was a concerted ac-tivity; whether it would have ever led to action by theseor other employees concerning the terms and conditionsof employment involved, we will never know, becauseRespondent nipped any future action in the bud by dis-charging Beltramo. That, it can hardly be disputed,rather effectively made the point of what would happento dissidents who criticized the hospital's policy or itsadministration.I give no weight to statements allegedly made by Bel-tramo to Mahon on 5 January 1984, the day Mahon sus-pended her, or to the appeals board, when Beltramo ap-peared before that body in an effort to win reinstatementto her job. The conditions under which Beltramo spokeon those occasions were highly coercive; in the first in-stance an explanation for the newsletter was demandedof her after she was called in on her day off by the hos-pital's director of nursing and its second ranking adminis-trative officer. Beltramo had to have realized that shewas in serious trouble, as indeed she was since the costof the incident turned out to be her job, and it was natu-ral for her to attempt to minimize the significance of theincident. Similarly coercive was her appearance before 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe appeals board where her only chance to win rein-statement was to appear contrite and, again, minimize thesignificance of the newsletter. Thus, I fmd that her state-ments on those occasions were coerced and unreliable.The Respondent is not entitled to assert in its defensestatements that were coerced from its employee directly,or as a result of a chain of events that it set in motion.There is no question but that the quoted remarks at-tributed in the fake newsletter to Jack Whitlow, PatrickLamberti, and "Judy" were not, in fact, said by those in-dividuals. That fact alone, however, does not operate todeprive the fake newsletter of the protection it wouldotherwise have under the Act as protected concerted ac-tivity. There is "nothing in the [newsletter] that rises tothe level of public disparagement necessary to depriveotherwise protected activities of the protection of theAct." Allied Aviation Service Co. of New Jersey, 248NLRB 229, 231 (1980).The newsletter was not intended for public distribu-tion, nor, indeed, is there any evidence that it was seenby any member of the public, at least not until the Re-spondent turned the matter into a public dispute by ter-minating Beltramo. In any event, the contents of theletter do not disparage or vilify Respondent's manage-ment officials, its businees, or its reputation. It is clearthat the author's purpose was to make the points that Re-spondent's management did not devote sufficient timeand attention to the operation of the Oxford Health CareCenter; its employees were not selected to serve on hos-pital committees; and, the in-house newsletter did notgive adequate coverage to events at the health carecenter. There was nothing in the fake newsletter that canreasonably be interpreted as denigrating the three indi-viduals to whom quotes are attributed, or seeking tobring reproach or discredit on them personally. I con-chide that under the circumstances, the fake newsletterwas protected. It contained considerable literary license,but not to the point of being egregious in nature, and itwas directly related to employee interests and workingconditions.Accordingly, for the reasons stated, I find that thefake newsletter authorized by Beltramo and McKayabout 31 December 1983 was protected concerted activi-ty under Section 7 of the Act.3. Respondent violated Section 8(a)(1) of the Act byfiring Bonnie Beltramo on 6 January 1984 becauseof her protected concerted activityRespondent acknowledges that Bonnie Beltramo wasfired on 6 January 1984 "for la]cts of disloyalty detri-mental to the best interests of hospital,' based upon herpreparation and distribution of the newsletter . . . ." (R.Br. p. 57). As her authorship, and for that matter, limiteddistribution, of the fake newsletter were protected con-certed activities under Section 7 of the Act, Respondentviolated Section 8(a)(1) by terminating Beltramo's em-ployment on 6 January 1984 because of her involvementwith the fake newsletter.1414 Although Rita Mahon, Respondent's director of nursing, testifiedthat it was her decision to fire Beltramo, I find that decision was effec-tively mandated by Jack H. Whitlow, Respondent's executive director,4. Respondent violated Section 8(a)(1) of the Act byfiring Bonnie Beltramo on 7 February 1984 becauseshe had participated in protected concerted activityRespondent argues that its initial discharge of Bel-tramo was nullified by action of the hospital's appealsboard, which changed the discharge of 6 January 1984 toa 30-day suspension and reinstatement with a 90-day pro-bationary period. Beltramo's second discharge, on 7 Feb-ruary 1984, did not violate the Act, Respondent contin-ues, because she was discharged for cause and not be-cause of her protected concerted activity.Beltramo's second discharge, which occurred on 7February 1984, several days after she returned to workfollowing her 30-day suspension, was imposed by JackH. Whitlow, Respondent's executive director.According to Executive Director Whitlow, while atthe Oxford Health Care Center on the evening of 7 Feb-ruary 1984 to attend a meeting of the advisory board(made up of community volunteers who serve as liasonbetween the center and the community), he learned thatBeltramo had asked one advisory board member, RobertOusnamer, for a statement attesting that she was doing agood job in the community, and that she had misrepre-sented to the advisory board chairman, Reverend DavidRussell, that Mahon was going to attend the advisoryboard's 7 February 1984 meeting to discuss Beltramo'scase, Whitlow also stated that he learned from anotheradvisory board member, Edward Bossardet, about twoabusive telephone calls that the latter said he had re-ceived from someone identifying himself as a representa-tive of the NLRB, apparently related to Beltramo'scase.15 Whitlow said the board members were upset, andthat he was upset that they were being bothered regard-ing something that the hospital had regular channels totake care of. After conferring with Patrick Lamberti andRita Mahon, who were also present for the board meet-ing, Whitlow said, it was decided "we" would have togo ahead and terminate Beltramo. But, Whitlow testified,his decision was based on Reverend Russell's statementsas "we" were not sure who made the telephone calls toBossardet.who told Mahon that he was very unhappy with the newsletter, whichhe feared would have adverse financial and public relations consequencesfor the hospital, and then asked Mahon and Patrick Lambern, Respond-ent's executive assistant, to investigate and take care of it. (Whitlow testi-fied he left the decision as to what was to be done up to Patrick Lam-berti, who was m charge of the health care centers ) In a conversationwith Mahon, after she had identified Beltramo as one of the authors ofthe fake newsletter, Whitlow told Mahon that it was her decision, butthat she had to remember that whatever action she took had to be in thebest interest of the institution. Under the circumstances, Mahon was leftwith little discretion, and it is hardly surprising that she took the drasticaction that she did.ii Whitlow said he was asked by Patrick Lamberti to attend the boardmeeting on 7 February 1984 because of complaints by Bossardet andReverend Russell that they were bemg harassed by Bonnie Beltramo.Before the advisory board meeting started, Whitlow called each of thethree board members mdividually mto an office m the Oxford HealthCare Center and questioned them concerning any contacts they had withBonnie Beltramo Patrick Lamberti testified he had asked Whitlow toattend the board meeting after receiving a telephone call from JudyGardner, administrator of the Oxford Health Care Center, expressing herconcerns following a telephone conversation she had with Reverend Rus-sell. PONTIAC OSTEOPATHIC HOSPITAL455In any event Whitlow directed that Beltramo, whowas not on duty at the Oxford Health Care Center, besummarily fired, without being given any opportunity topresent her side of the incidents.Whitlow instructed Bach, who had been told toremain at the Health Care Center and was Beltramo's su-pervisor, to place a telephone call to Be'tram• and tellher that she was fired and to come to Whitlow's officethe next morning and he would tell her why. The nextmorning, according to Whitlow's testimony, he told Bel-tramo that she had no business calling the advisoryboard members and he would not stand for it. He toldher that if she had a problem she knew what the griev-ance procedure was and could follow it, because she hadalready used it once. Whitlow denied that his decision tofire Beltramo was based on the newsletter.The notice of dismissal, read to BeWaal.• by PatrickLamberti (but signed by Rita Mahon, who apparentlywrote it), gives as reasons for Beltramo's dismissal: "Dis-orderly conduct during 30-day suspension. Fabrication ofuntruth causing unrest to members of the AdvisoryBoard resulting in professional misconduct†acting inless than the best interest of the institution."16Mahon testified that she had been asked by ReverendRussell, the advisory board chairman, to attend theboard meeting on 7 February 1984 for the purpose ofdiscussing what was happening in home health care hithe community.Bonnie Beltramo acknowledged in her testimony thatshe had several contacts with members of the advisoryboard after she was fired on 6 January 1984. On 8 Janu-ary she called Reverend Russell and asked if there wasanything he could do to help her from his position as ad-visory board chairman. On 9 January she called RobertOusnamer, who was a township official, to arrange forhis secretary to type a letter of reference written for herby a social worker named Carolyn Wiegand. On 1 Feb-ruary, she met with Ousnamer at his request to discussmedical care matters. In the course of that meeting, ac-cording to BeWarn•, there was brief discussion of hertermination, and he mentioned that Mahon was going totalk to the board the next week about some problems atthe health care center. Beltramo testified that she spoketo Reverend Russell by telephone on 6 February, andasked him if she could attend the advisory board meetingthe next eVening, because she was concerned Mahon wasgoing to talk about her employment relationship with thehospital. Russell said that advisory board meetings were16 Patrick Lambert' testified it was Whitlow's decision to fire Bel-tramo, but while he gave his feelings why that was necessary, he did notstate exact reasons, and he asked Mahon to draft the language. Larnbertitestified that he heard Whitlow say that Beltramo's actions were disloyalto the institution; that she had caused concern among the advisory boardmembers by her false statements, and, it was not in the best interests ofthe institution for an employee to act in that fashion. According to Lam-bend, the disorderly conduct by Beltramo during her 30-day suspensionwas the telephone calls to the advisory board members, the untruth wasthe statement that Mahon was coming to the advisory board meeting todiscuss Beltramo's case; and, the professional misconduct was that she didnot follow protocol in dealing with her problems through the grievanceprocedure. Lamberti testified that the unrest among board members wasshown by Reverend Russell's request that Jack H. Whitlow attend theboard meeting on 7 February 1984, because the members were not sureof their responsibilitiesnot open to the public and to his knowledge Mahon wasnot going to be there to discuss Beltramo's problem, butthat if she did, Beltramo would be given an opportunityto address the advisory board.Reverend David Russell and Robert Ousnamer, calledas witnesses by the General Counsel, gave testimony thatgenerally paralleled that of Beltramo concerning thenature of her contacts with them in January and Febru-ary 1984. Concerning her request for help in regainingher job, Reverend Russell said that he told Beltramo thatthe adivsory board was strictly advisory in its function,and the best he could do was to refer her request to theadvisory board's employee staff committee, "which re-viewed those kind of things." On the second occasion onwhich he spoke to her, on the Monday night precedingthe regular board meeting, Reverend Russell said he toldher that the person she thought was going to be there todiscuss her was to be there for an entirely differentreason and had been on the advisory board's agenda forseveral months.17 Robert Ousnamer, a supervisor of Ad-dison Township (in which Oxford Health Care Center islocated) and a member of the Oxford Health CareCenter advisory board, stated that although BeWarn•asked him for a letter in support of her, to his knowledgeno one connected with the township prepared any let-ters. Ousnamer stated that around 1 February 1984 he in-vited Beltramo to his office to discuss the declining pa-tient load at the Oxford Health Care Center, and thatBeltramo brought up her situation at the Center. Al-though she was unhappy at the way she had been treat-ed, she did not ask him to do anything. Ousnarner saidhe told Judy Gardner of his conversations with BonnieBeltramo.The normal remedy ordered by the Board in caseswhere an employee has been discharged because he orshe engaged in protected concerted activity is reinstate-ment, with backpay, and a cease-and-desist order pro-scribing similar misconduct in the future (Sec. 10(c) ofthe Act). But, the obligation to reinstate can be avoidedby showing that at some point after an unlawful dis-charge, the employee engaged in misconduct for whichhe would have been terminated in any event. Section10(c) of the Act also provides that: "No order of theBoard shall require the reinstatement of any individual asan employee who has been suspended or discharged, orthe payment to him of any back pay, if such individualwas suspended or discharged for cause."In this case, however, I fmd from the evidence thatthe reasons cited by Respondent for termination ofBonnie Beltramo's employment by Jack H. Whitlow on 7February 1984 were pretextual, and that Respondent wasmotivated by unlawful considerations. It is clear that17 According to Reverend Russell's testimony, at some point in themeeting of 7 February 1984, with knowledge that Bebra= had beenfired for the second time, the advisory board met privately to resolve itsanxiety as to what its role was Their conclusion was that they had noauthority, and their only responsibility was in terms of community rela-tions, with the objective of trying to keep the community from becomingupset by events at the hospital, or having the employees' morale upset byevents that "got out of proportion." Reverend Russell also stated that theadvisory board was never told it could not discuss employment problemswith employees. 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBeltramo was not fired on 7 February 1984 for cause.The reasons given by Respondent for the second firingwere no more than a pretext, intended to obscure thereal reason, which was that Respondent did not want toretain Beltramo as an employee because of her protectedconcerted activity for which it had unsuccessfully triedto fire her on 6 January 1984.Among the factors that I have considered in reachingthis conclusion are the proximity in time of the two dis-charges, the summary nature of the second discharge,and the fact that the activities for which Beltramo wasdischarged on the second occasion were closely relatedto and would not have occurred but for her first dis-charge and the protected concerted activities which pre-ceded it.As already noted, Beltramo's first discharge was effec-tively mandated by Jack H. Whitlow, Respondent's exec-utive director, who was displeased by the fake newslet-ter, and made it clear to his subordinates, Patrick Lam-berti, and Rita Mahon, that he thought the activity wasnot in the best interest of the hospital and requiredstrong action. It is hardly surprising, therefore, thatMahon would not wish to appear weak or indecisive inthe eyes of her supervisor, Executive Director Whitlow,and dealt as harshly as she could with Beltramo by dis-charging her, despite the fact that there was absolutelyno evidence to support Whitlow's seeming concern aboutadverse publicity attaching to the hospital because of thefake newsletter. But, even the best laid plans sometimescome unraveled, and in this case, Mahon was unable toconvince the hospital's appeals board to sustain anythingmore than a 30-day suspension, followed by a probation-ary period. Then, a mere 3 days after returning to workfollowing the 30-day suspension, Beltramo was againfired, this time summarily on orders of Executive Direc-tor Whitlow, personally.Curiously, aside from not giving Beltramo a semblanceof rudimentary due process by allowing her an opportu-nity to explain her actions, if she could, before takingaction against her, Whitlow apparently did not even takethe time to tell his subordinates his specific reasons forfiring her. Instead, it appears that he contended himselfwith generalizations such as her actions were disloyaland not in the best interests of the hospital, and causedunrest among advisory board members, and then left itup to his subordinates, Patrick Lamberti and RitaMahon, to prepare something in writing afterwards. Thesummary nature of Beltramo's second discharge, and itsproximity in time to her return to work after Respond-ent's unsuccessful first attempt to discharge her, are clearindicators that the real reason for the second dischargewas the protected concerted activity that brought aboutthe first discharge.The activities for which Beltramo was discharged forthe second time occurred as an aftermath of her illegalfirst discharge. Having been fired for her role in prepar-ing the fake newsletter, Beltramo sought letters of refer-ence from community leaders to submit to the hospital'sappeals board. There is no question but that the twomembers of the Oxford Health Care Center advisoryboard whom she contacted were leaders in her commu-nity. One, Reverend David Russell was the pastor of alocal church; the other, Robert Ousnamer, was a supervi-sor of Addison Township, apparently an elected localgovernment official. That those two individuals hap-pened to be volunteer members, the Oxford Health CareCenter Advisory Board merely reaffirms their stature ascommunity leaders. BeWarn• had the same right as anyother member of the community to have access to com-munity leaders and government officials. Much as Re-spondent apparently would like to have it otherwise, Bel-tramo forfeited none of her civil rights by undertakingemployment with Pontiac Osteopathic Hospital.But, regardless that Beltramo may have had everylegal right to speak to whom she chose, the fact that shechose to speak to Reverend Russell and Robert Ous-namer was upsetting to Executive Director Whitlow,who testified that he was upset that Beltramo wouldbother advisory board members regarding somethingthat the hospital had procedures to handle. The morningafter ordering the discharge a Behim•, Whitlow  toldher that she had no business calling the advisory boardmembers and he would not stand for it. And, clearly, hedid not stand for it, as he put it. He ordered that Bel-tramo be discharged, which was the most severe penaltyhe could impose on her. Just as clearly, the second dis-charge was in retaliation for Beltramo's successful effortsto win reinstatement after being discharged on 6 January1984 for her protected concerted activities, and reflectedRespondent's determination to accomplish the secondtime what it had failed to accomplish the first time.Of course, even though Beltramo may have had alegal right to contact the advisory board members, themanner in which she did so, or the substance of what shesaid, might conceivably have been so egregious as toamount to misconduct for which the Respondent couldhave discharged her for cause. Such, however, was notthe case. There was nothing improper, offensive, ob-scene,, threatening, or degrading about Beltramo's con-tact with the two advisory board members. Respondent'sattempt to characterize it otherwise in its written termi-nation notice lacks any factual basis and is unpersuasive.Respondent, in the written termination notice, chargedBeltramo with disorderly conduct, professional miscon-duct resulting from fabrication of an untruth that causedunrest among advisory board members, and with actingin less than the best interest of the hospital. ExecutiveDirector Whitlow characterized her actions as disloyal.These charges are gross exaggerations, completely lack-ing any factual basis.At the time Beltramo first contacted Reverend Russelland Robert Ousnamer, she had been fired from her job.She was no longer an employee of Respondent. Underthose circumstances, one must wonder just what duty ofloyalty she owed to Respondent, or how her efforts toassemble all available favorable evidence to present inher behalf to the appeals board constituted disloyalty.She did not denigrate the quality of medical care offeredby Respondent or the professional qualifications anddedication of its employees. She simply asked for lettersof personal reference. That does not amount to disloyal-ty. PONTIAC OSTEOPATHIC HOSPITAL457Be that as it may, her contact with the advisory boardmembers, under no reasonable definition of the term,constituted "disorderly conduct." There was nothing dis-orderly about her conduct at all. So far as this record re-flects, she was at all times polite and respectful in hercontActs with the two advisory board members. The sug-gestion, advanced by Patrick Lamberti, that her merecontact with the board members, standing alone, was dis-orderly conduct is preposterous.Equally baseless is the charge that she was guilty ofprofessional misconduct by fabricating an untruth thatcaused unrest among the advisory board members. Theuntruth, according to Patrick Lamberti, was Beltramo'sstatement to Reverend Russell that Mahon was comingto the board meeting to discuss Beltramo's case. But,even assuming that the statement was untrue, there isnothing in the record to indicate that it was other than agood-faith mistake on Beltramo's part. There is no evi-dence whatsoever that Beltramo knowingly misstated thepurpose of Mahon's visit. In any event, she did not mis-lead or upset Reverend Russell by the statement, as hewas aware of the actual purpose of Mahon's visit, whichhad been scheduled for several months, and correctedBeltramo's misinformation. Finally, there is a completebreak in the chain of logic to equate Beltramo's state-ment with professional misconduct. Beltramo is a profes-sional registered nurse; this entire incident had absolutelynothing to do with the manner in which she performedher duties as a nursing professional. As a registerednurse, Beltramo is licensed by the State, and professionalmisconduct would subject her to possible disciplinaryaction, including possible revocation of her license.Whatever else this incident may have amounted to, it didnot reflect on her professional qualifications or conduct.Professional misconduct is a grave charge, and in thiscase, a completely baseless and intemperate one.The charge of acting in a manner less than in the bestinterest of the institution is wordy, but lacking in sub-stance. The best interests of any institution are very sub-jective, and depend mostly on who is interpreting them.In the instant case, Respondent has produced no evi-dence that Beltramo did anything more than take reason-able steps to defend herself against an adverse personnelaction brought by her employer. It has not even provenits allegation that she bypassed the so-called grievanceprocedure because community service and professionalreputation were clearly relevant matters that Beltramocould present to the appeals board in her defense. I findthat the ambiguous charge of failing to act in the best in-terest of the hospital is unsubstantiated.I find that the Respondent violated Section 8(a)(1) ofthe Act by discharging Bonnie Beltramo on 7 February1984. The General Counsel has proven by a preponder-ance of the evidence that the Respondent was motivatedin dischargingcharging her by her protected activities on 31 De-cember 1983, for which it discharged her on 6 January1984. The discharge on 7 February 1984 was in retalia-tion for Beltramo's successful appeal to Respondent's ap-peals board, which reduced the discharge to a 30-daysuspension and a period of probation. The discharge ofBonnie Beltramo on 7 February 1984 interfered with, re-strained, and coerced her in the exercise of rights guar-anteed by Section 7 of the Act.I do not find, however, that the General Counsel hasproved, by a preponderance of the evidence, that the Re-spondent was motivated in discharging Bonnie Beltramoon 7 February 1984 by animosity as the result of herfiling charges with the National Labor Relations Board,in violation of Section 8(a)(4) of the Act. Respondent'switnesses testified that they did not believe that the al-leged harassing telephone calls made to Edward Bossar-det were made by an NLRB agent, and the GeneralCounsel does not contend that they were. I find the evi-dence insufficient to establish that Executive DirectorWhitlow discharged Beltranao because he thought thatan NLRB investigation was in progress and Beltramohad started it.B. Evelyn Bach1. Evelyn Bach was a statutory supervisor until shewas demoted on 9 February 1984Until she was demoted to staff nurse on 9 February1984, Evelyn Bach was clinical nurse coordinator at theOxford Health Care Center, a position that she had heldsince the center opened to the public in June 1980. Sheexercised many of the criteria of Section 2(11) of theAct, which defines a supervisor, including the authorityto hire, assign, evaluate, and discipline staff nurses andclinical technicians. The evidence establishes that shehad the authority to use independent judgment in per-forming supervisory functions in the interest of manage-ment. Accordingly, I find that Bach was a supervisor, asdefined by Section 2(11) of the Act, and that she was infact on a regular basis in charge of staff nurses and clini-cal technicians at the Oxford Health Care Center. HydroConduit Corp., supra; NLRB v. Security Guard Service,Inc., supra.2. Bach's demotion on 9 February 1984 andsubsequent discharge on 23 February 1984 violatedSection 8(a)(1)Bach was demoted to staff nurse on 9 February 1984by Rita Mahon, Respondent's director of nursing. Ac-cording to Mahon, she told Bach that Bach would beacting as a staff nurse, but no changes would be made inher personnel file, and she would receive the samehourly wage. Mahon testified that she also told Bach shewas on 30-day notice, that Judy Cunard would be the di-rector of nursing services at Oxford Health Care Centerand would evaluate the situation, and that Bach's posi-tion was in question.On 23 February 1984, Mahon discharged Bach.Following her, demotion and dismissal, Bach filed agrievance with the hospital's appeals board, which heardher case on 2 March 1984. The appeals board voted toreinstate Bach to her position as clinical nurse coordina-tor with backpay, and recommended a 90-day trainingprobationary period. Bach returned to work on 19March 1984 at the main hospital to begin her 90-daytraining program. But, 4 days later, on 22 March 1984, 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMahon again discharged Bach. A second appeal by Bachto the appeals board was unsuccessful.The General Counsel contends that Bach was dis-charged on 23 February 1984, after she had become astatutory employee, for engaging in protected concertedactivity on behalf of Bonnie Beltramo, and, therefore,her discharge violated the Act. In the alternative, theGeneral Counsel asserts that the discharge of Bach on 23February 1984 violated the Act, even if it is found thatthe decision was based on Bach's activities as a supervi-sor. The General Counsel further argues that Bach's 22March 1984 discharge also violated the Act, because itwas in retaliation for an unfair labor practice charge thatshe had filed with the NLRB on 29 February 1984, andbecause "it was merely a furtherance of its [Respond-ent's] original unlawful discharge decision."The Respondent answers that Bach was discharged forgood cause on 23 February 1984, within the meaning ofSection 10(c) of the Act. Respondent argues that the evi-dence shows that Bach's 23 February 1984 discharge hadnothing to do with the fake newsletter in which Bel-traino was involved, or with Bach's reaction to thenewsletter and subsequent disciplinary events. Respond-ent contends that Bach would have been discharged inany event on 23 February 1984, based on information re-ceived by Mahon between October 1983 and the date ofdischarge, with particular emphasis on information re-ceived during February 1984. Finally, Respondent statesthat Bach was discharged again on 22 March 1984 be-cause of her failure to cooperate with the retraining pro-gram mandated by the appeals board.Bach testified that Rita Mahon showed her a copy ofthe fake newsletter in question on 5 January 1984, andshe told Mahon that she recognized the handwriting asthat of Bonnie Beltramo. Bach said she was present thatday when Mahon and Patrick Lamberti questionedBonnie Beltramo, and that she was present the next dayin Mahon's office at the main hospital, when Mahon toldBonnie Beltramo that she was terminated. Bach said shetold Mahon that she did not think the incident warranteddiscipline, and that Mahon expressed concern that Bachwould not support the administrative decision, and saidshe was to support all administrative decisions, no matterwhat they were. She was also told by Jack H. Whitlow,Respondent's executive director, that she could notopenly disagree with administrative decisions. Bach saidshe replied that while she disagreed with the decision,she had not done so openly.Subsequently, according to Bach, she wrote a letterstating her disagreement with the decision to fire Bel-tramo, which she gave to Beltramo to give to the ap-peals board. Bach testified that she was told by RobertRood, the employee advocate who represented employ-ees before the appeals board, that she could not appearbefore the appeals board in person. On the morning ofthe hearing, Mahon told Bach she could attend if shereally wanted to, but Bach declined, because, accordingto her testimony, the hearing had already started, andshe could not get in touch with Robert Rood.Bach stated that she was present in her office on 7February 1984, when Mahon had a conversation withBonnie Beltramo 2 days after the latter returned to work.After Bonnie Beltramo left, Mahon. criticized Beltramo'sbad breath and lack of a clean uniform, and stated thatshe was upset by something Bonnie Beltramo had said atthe appeals board hearing. In the course of her conversa-tion with Mahon that afternoon, Bach related that shehad been told by Bonnie Beltramo that Mahon wasgoing to discuss staff problems with the advisory boardthat evening. Bach also told Mahon that Bonnie Bel-tramo had learned this from an advisory board member.Mahon said she was going to get to the bottom of thematter, and a short time later left to meet with ExecutiveDirector Jack H. Whitlow.A few minutes later, according to Bach, she was sum-moned to Judy Gardner's office, where she found JackWhitlow, Patrick Lamberti, Gardner, and Mahon wait-ing. Executive Director Whitlow, according to Bach,yelled at her, and demanded to know what she knewabout Bonnie Beltramo's contacts with advisory boardmembers. Executive Director Whitlow called in andspoke to three advisory board members (Russell, Ous-namer, and Bossardet), and, after they had left, said thatBeltramo was through, to fire her. When Bach askedwho was to tell Beltramo, Executive Director Whitlowdirected Bach to do it, stating that Beltramo was to betold to come to his office the next morning and hewould tell her why he had fired her. Bach stated that shedid as 'directed by Executive Director Whitlow.Bach testified that 2 days later, on 9 February 1984,Mahon came to the Oxford Health Care Center, accom-panied by Judy Cunard, another nurse employed by Re-spondent. Bach testified that she was told by Mahon thatshe could no longer be clinical nurse coordinator andwould be a staff nurse, because she had not supportedMahon in the Beltramo situation. According to Bach, upto that point she had not discussed with other OxfordHealth Care Center employees how she felt about Beltra-mo's discharge. Mahon told Bach that Judy Cunardwould be the nurse coordinator at Oxford, and theywould meet again in 30 days to decide whether Bachwould get her job back.Bach testified that when she met again with Mahonand Cunard on 23 February 1984, Mahon said she couldnot tolerate Bach's failure to support administrative deci-sions, and that she had an enormous amount of evidence,specifically mentioning timecards. Bach requested a rep-resentative, and Robert Rood, Respondent's employeeadvocate, was called in. Rood asked whether it was acounseling or termination session, and when Mahon said,termination, advised Bach to say nothing further. Bachdid refuse Mahon's offer to allow her to resign. Bach'snotice of dismissal states she was dismissed on 23 Febru-ary 1984 for unsatisfactory work performance. Curiously,a termination of service record 'prepared on 23 March1984, effective 23 February 1984, signed by Rita Mahon,listed unsatisfactory performance as the reason for dis-charge, rated Bach's work habits and character in arange from excellent to fair, and recommended her forreemployment, with the qualifying notation, "only after areview by myself."Bach stated that she reported to the main hospital on19 March 1984, to begin the 90-day training program PONTIAC OSTEOPATHIC HOSPITAL459recommended by the appeals board. She remained in theprogram, she said, until 22 March 1984, and performedall the tasks assigned to her during that time. On 22March 1984, Mahon asked her to sign a committmentthat she would - complete the program; Bach refused,unless she was guaranteed a job afterwards, a guaranteethat Mahon refused to give. Mahon then told Bach to gohome and wait for a telephone call. That afternoon,Mahon called Bach and informed her that she was termi-nated.Bach acknowledged that she considered Bonnie Bel-tramo to be her friend. She also stated that she did notsupport the administrative decision to discharge Bel-tramo, and that she told Beltramo that in person and onthe telephone. Bach said she did not refuse to terminateBeltramo on 7 February 1984.Copies of Bach's 1981, 1982, and 1983 employee eval-uations were introduced into evidence as joint exhibits.She was evaluated on 11 June 1981 by Rita Mahon, whorated her as "exceeds responsibility" in 8 of 11 catego-ries, and "meets responsibility" in the remaining 3 cate-gories. Mahon characterized Bach as an "asset," andpraised her "sincere honest approach," which Mahonfound to be refreshing. Mahon also stated that Bach isconsistent and fair, and is respected by "her personnel."On 23 June 1982, on a different type of evaluationform, Bach was given an excellent rating by her supervi-sor, John Cruikshank (then the administrator of theOxford Health Care Center). By separate letter, dated 25June 1982, Mahon concurred in the excellent ratinggiven by John Cruikshank, and commented on Bach'shigh professional standards, accountability, loyalty, andcooperativeness.On 10 June 1983, using yet another type of ratingform, John Cruikshank rated Bach as "very effective,"the second highest category that the form describes asperformance at a very high level with a high degree ofproficiency.In a written summary (Jt. Exh. 12) of her meetingwith Bach on 7 February 1984, Mahon noted that Bachhad disagreed that Bonnie Beltramo's breath was offen-sive that day, and that her uniform was unkempt. Mahonnoted that she told Bach "this was just an additionalissue that demonstrated the discrepancy in our nursingmanagement philosophies." Mahon further noted that "Idiscussed her [Bach's] participation in the 'lunch' (alunch held to welcome Bonnie Beltramo back from her30-day suspension), and I was concerned of her lack ofsupport for Administration. I reinforced the premise thatwe could disagree on whatever, but when we are infront of the staff we need to be a united front." Accord-ing to Mahon's summary, "Evelyn informed me that shesupported her staff and depended on these people, andshe saw no need to support me."In her testimony during the trial of this case, Mahonstated that after talking to Bonnie Beltramo about thefake newsletter on 5 January 1984, she told Evelyn Bachthat she was considering a 30-day suspension or termina-tion. Bach replied that a 30-day suspension would notchange anything or make any difference.Mahon testified that she met at the Oxford HealthCare Center with Bonnie Beltramo and Evelyn Bach on7 February 1984, 2 days after Beltramo had returned towork following her 30-day suspension. Mahon said sheobserved that Beltramo had bad breath, and her uniformwas dirty and unkempt. She asked Bach why she wouldallow a nurse to be on duty looking like that, but Bachsaid she had not seen Beltramo in that fashion.After the advisory board meeting, Mahon testified shehad conversation with several members of the Oxfordstaff (a physician, two nurses, and two clinical techni-cians), who were on duty at the time. The employeescomplained about working conditions at the OxfordHealth Care Center, which they described as deplorable,noting that there was unprofessional conduct and behav-ior and ridicule of patients. Shelley Austin, one of thenurses, stated to Mahon that they had complained toBach about conditions several times, but she refused todo anything. Mahon described the conversation aboutpranks and working conditions as "minimal." She saidthe employees felt helpless because their supervisorwould not do anything, and they were glad somebodywas finally doing something that evening (presumbly re-ferring to firing Beltramo for the second time).According to Mahon's testimony, on 8 February 1984,she made the decision to demote Bach and send JudyCunard to the Oxford Health Care Center to be directorof nursing services, because of what she had learnedabout the depressed state of nursing personnel on thenight of 7 February. Mahon stated that she also had allthe knowledge that she had gained from Bonnie Beltra-mo's first appeals board hearing, and that was a factor inher decision to send Cunard to the Oxford Health CareCenter. Mahon Stated she recalled conversations withBach in which the latter expressed a wish to be a witnessfor Bonnie Beltramo at the appeals board hearing.Mahon stated that she refused to say yes or no, but toldBach that she was an adult and if she wanted to be a wit-ness she would have to contact Bob Rood. Mahon saidshe did not recall that she had any contact with Roodabout whether Bach could be a witness.Mahon testified that on 14 or 15 February 1984, JudyGardner gave her a lengthy list of events that had takenplace at the Oxford Health Care Center while Bach wassupervisor. Judy Gardner was concerned about theevents, and also gave Mahon a list of pranks and jokesthat had taken place at the Oxford Health Care Center.Judy Gardner told Mahon that she was relieved thatJudy Cunard had taken over.On 13 February 1984, Mahon stated she met withLinda Fitzpatrick, a former nurse at the Oxford HealthCare Center. Fitzpatrick related that she had made nu-merous complaints to Evelyn Bach about poor workingconditions and her personal problems with Bonnie Bel-tramo. According to Mahon, Linda Fitzpatrick statedthat Bach refused to do anything because Bonnie Bel-tramo was her friend, and Linda Fitzpatrick felt she hadno recourse but to resign. Fitzpatrick showed Mahon an"End of the Nightmare Party" poster, which had beenposted at the Oxford Health Care Center when she re-signed and which she believed referred to her. Fitzpa-trick also complained about a questionable evaluation she 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad received from Bach, and an unfavorable referencethat Bach sent to a prospective employer.Another person who came forward to complain toMahon was Nancy Miller, the Oxford town clerk, whoaccused the night-shift nurses at the Oxford Health CareCenter of sexual misconduct and leaving the center whileon duty. Miller, however, apparently believed that herhusband (a town police officer) was involved in a rela-tionship with one of the nurses, a circumstance thatMahon said caused her to believe that Miller might beless than objective.Mahon testified that on 17 February 1984 she receiveda letter written to the appeals board concerning the Bel-tramo case, signed by a number of Oxford Health CareCenter employees who did want their names disclosed toBach. According to the letter, the employees feared re-taliation. The letter stated that the employees objected toreinstatement of Bonnie Beltramo, because over a periodof years she had played numerous unfunny, unkind, cal-lous practical jokes on certain individuals. Further, theemployees stated Bonnie Beltramo had harassed certainemployees, both on and off the job, to the point theysought employment elsewhere. The letter also claimedthat her professionalism on the job was somewhat jaded,and that there were times when she was inattentive topatients, preferring instead to stay in the clean utilityroom joking and gossiping with other nursing personneland center employees.Mahon testified that she considered the letter and thecharges that the employees made in it as reasons to dis-charge Bach. Mahon stated that she presented the letterto the appeals board (which denied Bonnie Beltramo'ssecond discharge appeal), with the names covered over.Mahon said that she did not learn anything new in theappeals board hearing concerning Bach.Mahon testified on the morning of 23 February thatshe met with Judy Cunard, with whom she discussedelectrical wiring repairs Bach's husband allegedly madeto an EKG and another machine at the Oxford HealthCare Center. Mahon testified that she felt the repairswere inappropriate. Cunard also brought timecards thatshe felt had been improperly filled out and that she be-lieved showed favoritism by Bach towards some employ-ees. Cunard told Mahon that the staff seemed happier,and there seemed to be an increase in the number of pa-tients.According to Mahon, by that time she had alreadymade a rather firm decision to discharge Bach, and theinformation provided by Judy Cunard just confirmed herconviction," Mahon testified that she told Bach thatafternoon that she was terminated, mentioning that as asupervisor Bach had allowed the mistreatment of fellowprofessionals, and citing other factors, including the im-proper timecards, possible product liability because of18 Elsewhere in her direct examination, Mahon said that in dividing upthe weight she gave to various factors in reaching her decision to dis-charge Bach, she gave 30=35 percent to employee concerns and docu-mentation; one-third to "product liability, and equipment and standardsand professionalism, proficience [sic] and so forth"; and, one-third to"time cards and documentation and those type of things, being hospitalpolicies and procedures."the improper wiring, failure to provide a continuing edu-cation program, and her lack of responsibility.Mahon stated that she told Bach that there was noth-ing personal, that she was just doing her job. Mahondenied that anything said by Bach at the time of BonnieBeltramo's first discharge was a factor in Bach's dis-charge. Mahon stated that Bach never expressed any re-luctance to discipline Bonnie Beltramo, and never re-fused to carry out any disciplinary action against BonnieBeltramo. According to Mahon, Bach did not say any-thing on the occasion of Bonnie Beltramo's second dis-charge, so that was not a factor in the decision to dis-charge Bach.According to Mahon, she felt that Bach was uncoop-erative in the 90-day training program required by theappeals board. Bach stated at the beginning of the pro-gram, on 19 March 1984, that she would not have agreedto the retraining program if she had known she would beon probationary status. Mahon testified that she toldBach that she could not promise her the job of clinicalnurse coordinator at the Oxford Health Care Center, thatbeing a determination that would be made at the end ofthe training program. On 22 March 1984, after Bach re-fused to sign a written committment that she wouldfollow through with the training program to the end,Mahon suspended her and told her to go home. Laterthat day, Mahon spoke to Bach by telephone and in-formed her that she was terminated.' 9Although supervisors are generally excluded from theAct's coverage, there are a few circumstances in whichthe discharge of a supervisor may violate Section 8(a)(1)of the Act. Parker-Robb Chevrolet, 262 NLRB 402 (1982).I find this case to be one such circumstance.The Board has held that it is the employees, and notthe supervisors, who are protected, and that the dis-charge of a supervisor violates the Act only where itinterferes with the exercise of employees' Section 7rights. As stated by the Board in Parker-Robb Chevrolet,supra at 402-403:Thus, an employer may not discharge a supervisorfor giving testimony adverse to an employer's inter-est either at an NLRB proceeding or during theprocessing of an employee's grievance under thecollective-bargaining agreement. Similarly, an em-ployer may not discharge a supervisor for refusingto commit unfair labor practices, or because the su-pervisor fails to prevent unionization. In all thesesituations, however, the protection afforded supervi-sors stems not from any statutory protection inuringto them, but rather from the need to vindicate theemployees' exercise of their Section 7 rights.In the same case, the Board also stated (262 NLRB at404):However, the justification for finding a violationand reinstating a supervisor who would otherwisebe excluded from coverage under the Act is19 Mahon stated that she informed Executive Director Whitlow of herdecision to terminate Bach, and that he agreed, stating it was her decisionto make. PONTIAC OSTEOPATHIC HOSPITAL461grounded upon the view that the discharge itself se-verely impinged on the employees' Section 7 rights.As noted above, the Board has found that, when asupervisor is discharged for testifying at a Boardhearing or a contractual grievance proceeding, forrefusing to commit unfair labor practices, or for fail-ing to prevent unionization, the impact of the dis-charge itself on employees' Section 7 rights, cou-pled with the need to ensure that even statutorilyexcluded individuals may not be coerced into vio-lating the law or discouraged from participating inBoard processes or grievance procedures, compelsthat they be protected despite the general statutoryexclusion.. . . .In the final analysis, the instant case, and indeedall supervisory discharge cases, may be resolved bythis analysis: The discharge of supervisors is unlaw-ful when it interferes with the right of employees toexercise their rights under Section 7 of the Act, aswhen they give testimony adverse to their employ-ers' interest or when they refuse to commit unfairlabor practices.I reject the General Counsel's contention that as anemployee after her demotion on 7 February 1984 EvelynBach's discharge violated the Act. She was dischargedfor her activities while she was a supervisor, not for any-thing that happened between 7 February 1984, when shewas demoted, and 23 February 1984, when she was dis-charged. The legality of her discharge, therefore, de-pends on what protection under the Act she was entitledto as a supervisor.I find that Respondent, acting through its director ofnursing, Rita Mahon, demoted, then discharged, Charg-ing Party Evelyn Bach principally because she had re-fused to support Respondent's efforts to dischargeBonnie Beltramo in retaliation for the protected concert-ed activity in which the latter had engaged and for hervigorous efforts to present an effective defense to theRespondent's appeals board following her first discharge.In making this finding, I have considered the timing ofEvelyn Bach's demotion on 9 February 1984 and dis-charge on 23 February 1984, testimony and other state-ments by Evelyn Bach and Rita Mahon, and disparatelyharsh treatment of Evelyn Bach,The initial question, of course, is whether the dis-charge (or demotion) of a supervisor for refusing to sup-port his or her employer's actions amounting to an unfairlabor practice, as opposed to a refusal by the supervisorto commit an unfair labor practice, may violate Section8(a)(1) of the Act at al1.20 I conclude that the distinctionbetween a supervisor refusing to support the commissionof an unfair labor practice by his or her employer, andthe supervisor refusing to commit the unfair labor prac-tice at the employer's direction, is a distinction withoutdifference in legal effect.The purpose of the Act is to encourage and promoteharmonious relations between employers and employees.20 For purposes of the Act demotion may be as discriminatory anaction as discharge, and as much a violation of the Act.To accomplish that goal, Section 8(a)(1) of the Actmakes it illegal for an employer to interfere with em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act. It would make little sense, and wouldfrustrate the purposes of the Act, to extend coverage ofthe Act to protect a supervisor who refuses to commitan unfair labor practice in violation of the Act, but notto protect a supervisor who, by refusing to support theemployer's commission of unfair labor practices, ineffect, tells his employer not to violate the Act. Theimpact on employees' Section 7 rights of the discharge ofa supervisor who refuses to commit an unfair labor prac-tice cannot be distinguished for practical purposes fromthe impact of the discharge of a supervisor for refusingto support the commission of an unfair labor practice bythe employer. Opposition by its supervisors may cause anemployer to reconsider its contemplated action, and thuspreclude a violation of the Act. Protection of the rightof employees to exercise their rights under Section 7 isenhanced when supervisors can freely, without fear ofdemotion or discharge, voice opposition to unfair laborpractices.As previously held, the Respondent committed anunfair labor practice by discharging Bonnie Beltramo on6 January 1984 because she had engaged in a protectedconcerted activity (the preparation and distribution ofthe fake newsletter). The Respondent committed asecond unfair labor practice on 7 February 1984, when itdischarged Bonnie Beltramo for the second time, for thesame reason. The reason advanced by Respondent fordischarging Bonnie Beltramo on the second occasion wasa pretext, intended to conceal its real motive, which wasto complete what it had unsuccessfully tried to do on 6January 1984, when it discharged Bonnie Beltramo, onlyto have its own appeals board change the discharge to a30-day suspension and reinstatement.There is ample evidence that Evelyn Bach, who wasBonnie Beltramo's immediate supervisor, did not supporteither discharge of Bonnie Behramo, and that her oppo-sition was well known to both Respondent's executivedirector, Jack H. Whitlow, and its director of nursing,Rita Mahon, who made the decision to demote Bach on8 February 1984, 1 day after Bonnie Beltramo was dis-charged for the second time. Bach openly stated her op-position to Mahon in January 1984, and sought Mahon'spermission to appear as a witness for Emilie Beltramo inthe latter's first appeals board hearing in January. BothExecutive Director Whitlow and Mahon admonishedBach that it was her duty to support management's deci-sion, and, although Mahon did not tell Bach she couldnot be a witness for Bonnie Beltramo, Mahon's disap-proval of the idea was clearly conveyed to Bach. As lateas the evening of 7 February 1984, a short time beforeExecutive Director Whitlow ordered Bach to contactBonnie Beltramo and tell her she was again discharged,Rita Mahon again clearly communicated to Bach thatshe was expected to support management's position withregard to Bonnie 13eltramo.2121 According to Mahon's written summary of the meeting, she talkedto Bach about her participation in a luncheon welcoming Bonnie Bel-Continued 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe timing of the demotion of Bach on 9 February1984, a decision that Mahon, by her own admission,made on 8 February 1984, the day after the second dis-charge of Bonnie Beltramo, coupled with the disapprovalby Executive Director Whitlow and Mahon of Bach'ssupport for Bonnie Beltramo, strongly suggests that thedemotion of Bach and the discharge of Bonnie Beltramowere linked. The inference can be reasonably drawnfrom this linkage that in demoting Bach on 9 February,Respondent's agent, Rita Mahon, was motivated byBach's refusal to support the unfair labor practices thatRespondent committed against Bonnie Beltramo.Reinforcing that inference are the circumstances ofBach's termination some 2 weeks later, which point tothe conclusion that although Bach was only demoted on9 February 1986 it was Mahon's intention even then todischarge her. At the time she was informed of her de-motion to staff nurse on 9 February 1984, Bach was toldby Mahon that her job was in jeopardy, but that the de-cision would not be made until after a 30-day evaluationto be conducted by Judy Cunard, who would be takingover Bach's supervisory responsibilities at the OxfordHealth Care Center. Instead of waiting for the 30-dayevaluation to be completed, Mahon discharged EvelynBach on 23 February 1984. Mahon had already made a"rather firm" decision to discharge Bach by the time shereceived Judy Canard's oral report on 23 February 1984.It is clear that it was never Mahon's intention to do oth-erwise.I find that the reasons given by Mahon for dischargingBach on 23 February 1984 are a mere pretext. The offi-cially stated reason was unsatisfactory work perform-ance; in ,elaborating on her reasons, however, Mahonmentioned employee concerns, product liability, andtimecards. It is clear from the record, that the latter twofactors were brought by Judy Cunard to Mahon's atten-tion after she had "rather firmly" decided to dischargeBach, and thus were not a substantial factor in eitherBach's demotion or discharge. Further, the first factorwas disparately used as a basis for action against Bach.There is ample evidence in the record to suggest thatthe staff at the Oxford Health Care Center was dividedby factionalism, and that some members of the staff, in-cluding Bonnie Beltramo, made a regular practice ofplaying practical jokes on each other, and perhaps onother staff members who did not want to be involved, aswell. The situation at the Oxford Health Care Center, infact, was somewhat reminiscent of the television series,"MASH," except that arguably much of what went onwas neither humorous nor in good taste.But, whatever took place at the Oxford Health CareCenter during the 2-year period after it opened, until thedischarge of Evelyn Bach, it is open to considerablequestion just how much Rita Mahon knew about whathad taken place. In fact, the evidence suggests that sheknew relatively little, that what she did know was one-sided, and that she made no effort to conduct a thoroughtramo back to work following her 30-day suspension, and "reinforced thepremise" that Bach was expected to support management's position andpresent a "united front" In the summary, Mahon noted that she was con-cerned about Bach's lack of support of the hospital administration.or impartial investigation before she took action againstEvelyn Bach, ostensibly because she had allowed thestaff she supervised to engage in inappropriate behavior.One argument is that had Respondent's managementknown what was going on at the Oxford Health CareCenter sooner, it would have acted sooner to put a stopto it. The fallacy of that line of argument is that therecord unequivocally shows that Respondent's manage-ment knew all along what was going on, and condonedit. There is ample evidence that Jack Cruikshank, the ad-ministrator of the Oxford Health Care Center until Octo-ber 1983, who was Evelyn Bach's immediate supervisor,was well aware of the situation at the Center, but, for hisown reasons, chose to do nothing about it. Further, it isequally clear that the practical jokers were not limited tothe nursing staff, but also included physicians, amongthem, it appears, the supervising physician. Again it ap-pears that nothing was done to put a stop to objection-able behavior, in this instance through the medical staffchannel.Clearly, the official who must bear ultimate responsi-bility for allowing mistreatment of employees and objec-tionable conduct by some employees at the OxfordHealth Care Center is the administrator of the center,Jack Cruikshank, who had responsibility for its day-to-day management.22 There is no indication in the record,however, that any type of disciplinary action was con-templated or taken against him. The treatment of EvelynBach was clearly disparate, compared with that of JackCruikshank, who was not disciplined at all. I fmd fromthe evidence that Evelyn Bach was made a scapegoat forpoor management of the Oxford Health Care Center.Under the circumstances, I fmd Mahon's claim -thatshe demoted then discharged Evelyn Bach because thelatter had allowed the mistreatment of professionals to beincredible. Had Mahon, or anyone else in Respondent'smanagement, wanted to impose discipline for such areason, the logical and appropriate inquiry for the pur-pose of fixing responsibility would have included PatrickLamberti, and Jack Cruikshank, not just Evelyn Bach,who was only the first line supervisor, and at that, notthe pupervisor of all involved. Discipline of EvelynBach, alone, would have been appropriate only if itcould be fairly said that neither Jack Cruikshank nor Pat-rick Lamberti bore any responsibility for poor manage-ment at the Center. That cannot be said to have been thesituation here. Moreover, there was, of course, no suchinquiry in this case; in fact, Mahon apparently did noteven' contact Jack Cruikshank, whom she knew tod beEvelyn Bach's immediate supervisor, to find out fromhim what he knew about what had taken place at theCenter. Obviously, Mahon was not willing, nor probablyeven in a position to challenge Patrick Lamberti.The allegation of mistreatment of professionals at theOxford Health Care Center was nothing more than apretext, a convenient excuse for Mahon to demote ratherthan discharge Bach, because the latter had not support-ed the Respondent's efforts to get rid of Bonnie Bel-,2 2 Arguably, Patrick Lamberd must also bear a measure of responsibil-ity because he oversaw operation of both of Respondent's health carecenters. PONTIAC OSTEOPATHIC HOSPITAL463tramo. The other categories of reasons cited by Mahonfor discharging Bach are trivial, or arose after the deci-sion to discharge had already been made. They, too, areclearly pretextual.Finally, Bach's second discharge was not for goodcause. It provides no legal impediment to Bach's rein-statement. Bach would not have found herself to be aprobationary employee in a retraining program had Re-spondent not unlawfully discharged her in the first place.Uncooperative though she may have been in carryingout the training program, her conduct was not egregious,and Respondent cannot rely on it as grounds to escapethe consequences of its unfair labor practice.C. Sharon McKayRespondent did not cormnit an unfair labor practice bysuspending Sharon McKay for 5 days because she leftthe Oxford Health Care Center building on 3 May 1984without permission before her work shift had been com-pleted; or, by counseling her on work performance on 14May 1984.I find that there is no link between Charging PartySharon McKay's protected concerted activities on 31December 1983 (participation in preparation of the fakenewsletter) and the 5-day suspension that she receivedfrom her employer on 7 May 1984. The suspension wasimposed for an incident that occurred on 3 May 1984. Itwas remote in time to McKay's protected concerted ac-tivities. The disciplinary action was imposed for goodcause, and was not so disparate as to support the infer-ence that McKay was actually being punished for some-thing else.In arguing that Respondent suspended Sharon McKayin retaliation for her protected concerted activities, theGeneral Counsel takes particular notice that McKay ad-mitted her activities to Rita Mahon in January 1984, andthat Mahon said she would have disciplined McKay ifshe had known earlier. The General Counsel contendsthat the suspension imposed on McKay, because she leftthe Oxford Health Care Center in a panic, without tell-ing her supervisor, after receiving notice from her youngson's school that he was missing, was "unusually draco-nian" compared with the punishment previously imposedon other employees for similar infractions. And, the Gen-eral Counsel says, McKay was told by Robert Rood, Re-spondent's employee advocate, that her suspension wasobviously a set-up job. Finally, the General Counselargues that the counseling record that McKay receivedon 14 May 1984 was disciplinary in nature and also inretaliation for her protected concerted activities.Respondent, for its part, contends that the suspensionwas warranted and appropriate, and did not constitutedisparate treatment. There is no dispute that McKay lefther job without authorization on 3 May 1984, conductthat Respondent states constitutes grounds for dischargein the hospital's employee handbook. Instead, McKay re-ceived only a 5-day suspension, a punishment that Re-spondent denies was disparate or was imposed because ofher involvement with the fake newsletter. Finally, Re-spondent argues that the counseling record given toMcKay on 14 May 1984 was not disciplinary in nature.The facts surrounding the incident that led up toMcKay's 5-day suspension are not seriously in dispute.Sharon McKay acknowledged that she was working theday shift, from 7 a.m. to 3:30 p.m., on 3 May 1984, andthat she left the Oxford Health Care Center a few min-utes after 3 p.m., without telling her supervisor, JudyCunard. Her actions, McKay testified, were prompted bya telephone call that she received from the secretary ather son's school, in which she learned that he and an-other little boy were missing from the school. McKaystated that she went to the nurses' station, picked up herpurse, but left wihtout her coat and paycheck, and, asshe was leaving, told one of the nurses, Shelley Austin,to tell her husband, who had called by telephone, thatshe was leaving for the school." McKay went on to tes-tify that her son had been found by the time she arrivedat the school, and that later, about 5:30 p.m., after takingher son home, she returned to the Oxford Health CareCenter, where she picked up her coat and paycheck. Shedid not see or talk to Judy Cunard on this later occasion.On 4 May 1984, a scheduled day off for McKay, she re-ceived a telephone call from Judy Gardner who told hershe had been suspended and that she was to report toRita Mahon's office on 7 May 1984.Sharon McKay said that she reported to Mahon'soffice in the main hospital on 7 May 1984, as directed,accompanied by Robert Rood, the Respondent's employ-ee advocate. She explained the circumstances of her ab-sence to Mahon. Mahon stated that the punishmentwould be a 5-day suspension. Sharon McKay and RobertRood were unsuccessful in persuading Mahon to reducethe suspension to 2 days.Judy Cunard testified that she was in the OxfordHealth Care Center during the afternoon of 3 May 1984,and that at approximately 3:05 p.m., she learned thatSharon McKay had left the Center. She said that afterwaiting until the next day without taking any action, togive Sharon McKay a chance to call, she contacted RitaMahon and reported the incident. Although she wantedto terminate Sharon McKay, she agreed with RitaMahon's decision that McKay would be suspended.Cunard stated that she left on vacation later on 4 May1984, and had no further involvement in the incidentuntil she returned, when she signed a written second rep-rimand with a 5-day suspension. Cunard stated that shehad not seen the fake newsletter, or talked to RitaMahon about it, and she did not know of SharonMcKay's involvement in preparing a document criticalof the hospital.Judy Cunard stated that she counseled Sharon McKayon 14 May 1984 concerning the latter's job responsibil-ities, and made a written record of the counseling. Shedenied that the counseling record was disciplinary innature. The counseling concerned two assignments thatSharon McKay had either failed to complete or had per-formed incorrectly, and a complaint by a child-patient's23 McKay testified that she believed that a registered nurse, such asShelley Austin, was in charge in Judy Cunard's absence. McKay did notclaim, however, that she made any effort to locate Judy Cunard beforeleaving the Center, or that she asked for or received permission fromShelley Austin to leave. 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmother. According to Cunard, one incident involvedMcKay's failure on 3 May 1984 to complete an assign-ment to put away medical supplies that had been deliv-ered. Cunard said the stock was in boxes that were notheavy; Cunard said she carried them from the laboratoryto the office herself. The second incident involved an im-properly prepared blood sample that McKay had drawnon 4 May 1984 and sent to the main hospital for analysis.(The third incident, which also allegedly occurred on 4May 1984, involved a complaint by a child-patient'smother that McKay had seemed irritated when asked toclarify a discrepancy between instructions given by thephysician and those given by McKay.) According toCunard, she wrote the counseling form as she spoke toSharon McKay.Rita Mahon stated that she was contacted by JudyCunard on 3 May 1984 about Sharon McKay's absence,and that she directed Cunard to document the incident.(Judy Cunard prepared a written summary of the inci-dent bearing the date May 3, 1984. Mahon said she re-ceived it on 4 May 1986.) On the same day, Mahonspoke to Shelley Austin about the incident, and askedher to make a written report. (Shelley Austin's report isdated May 7, 1984; it is date-stamped May 8, 1984).Mahon stated that she received Shelley Austin's reportbefore imposing punishment on Sharon McKay andrelied heavily on it in deciding what punishment was ap-propriate;24 but as Sharon McKay already had a secondwritten reprimand with a 3-day suspension in her file, thenext step was a second written reprimand with a 5-daysuspension. According to Mahon, the latter was the leastamount of punishment she could give; the maximum wastermination. Mahon said that she chose the written repri-mand with 5-day suspension after talking with JudyCunard and Marilyn Floyd, the associate director ofnursing (Mahon's assistant). According to Mahon, theemployee handbook requires employees to get permissionwhen leaving for personal reasons, and to punch out (onthe timeclock) when they leave. Sharon McKay did nei-ther, and admitted she had not told anyone she was leav-ing. Mahon stated that she told Sharon McKay a thirdreprimand would result in her termination. Mahondenied that the fake newsletter had anything to do withthe discipline that she gave to Sharon McKay.There is testimony in the record of trial indicating thatno discipline, or discipline of lesser nature, was imposedon other employees who left work without permission orfailed to report to work as scheduled. Factually, mostsimilar was a 1982 incident involving nurse ShelleyAustin, who left the Oxford Health Care Center withoutpermission before her shift ended because she thought24 There is a conflict between Mahon's testimony and that of JudyCunard concernmg when the latter reported Sharon McKay's absence toMahon. Mahon testified it was on 3 May 1984; Judy Cunard said it wasthe next day, 4 May 1984. There is a further conflict involved in RitaMahon's testimony that she received Shelley Austin's written reportbefore disciplining Sharon McKay on 7 May 1984. The report is dated 7May 1984, but date-stamped 8 May 1984. I do not regard these conflictsas matenal, considenng the tune that has elapsed since the incident. It isclear that Mahon learned of the incident from Judy Cunard, and talkedto Shelley Austin before imposing punishment on Sharon McKay on 7May 1984. Based on the evidence, I conclude that Judy Cunard first con-tacted Rita Mahon on 3 May 1984, as Rita Mahon testifiedher child was having a seizure. In that instance, Charg-ing Party Evelyn Bach, who was Shelley Austin's super-visor, imposed no discipline. In another incident, ReneeHammond, an employee at the Oxford Health CareCenter, also supervised by Charging Party Evelyn Bach,was docked pay for the time she was gone from workwithout permission to attend a party. The third, andmost recent, incident involved Charlene Jaranko, a clini-cal staff nurse at the Oxford Health Care Center, whowas not disciplined by Judy Cunard for failing to reportfor work one day as scheduled. By way of explanation,Charlene Jaranko stated that she had misunderstood theschedule, and believed that she was not assigned to workon the day in question.Respondent's employee handbook provides, in the sec-tion entitled, "Dismissal," that an employee may be dis-missed for just cause for "Weaving work area withoutpermission. . . ."It is, of course, understandable that Sharon McKaywould have been upset, perhaps even to the point ofpanic, at the alarming news that her son was missingfrom his school. On the other hand, however, her actionsat the time did not show that she was so panicked as tobe incapable of rational behavior. She, in fact, had thepresence of mind to go to the nurses' station, retrieve herpurse, and give nurse Shelley Austin a message to relayto McKay's husband, who had called on the telephone.It would have taken only seconds more for McKay tohave given Austin a description of what was wrong andto ask her to relay a message to Judy Cunard. Further,even giving McKay the benefit of the doubt, and attrib-uting to stress her failure to take any steps at all at thattime to notify her supervisor of her need to leave, thereis no persuasive reason that explains away her failure toat least attempt to contact her supervisor, Judy Cunard,once the crisis had been resolved, to explain her behav-ior. Indeed, it appears that she made no such attempt,either later that day when she returned to the OxfordHealth Care Center to pick up her coat and paycheck, oreven the next day, by means of a simple telephone call.Thus, while I fmd that there were obviously mitigatingcircumstances, I further find that they were not so com-pelling as to completely excuse Sharon McKay's behav-ior.Characteristic of what the record rather clearly pointsout to be her style of management, Mahon imposed aharsh punishment on McKay, apparently as an exampleto deter others from similar conduct, without givingmuch, if any, weight to any mitigating circumstances inMcKay's case. Indeed, it appears that Mahon had al-ready made up her mind what she was going to dobefore she ever gave McKay a chance to explain herconduct. But, Mahon denied any link to the fake news-letter, which is consistent with her statement to SharonMcKay in January 1984 that she did not intend to disci-pline her for being a coauthor of the newsletter.But, while I find that the disciplinary action selectedby Mahon was harsh, under the circumstances, I do nofind that it was so harsh, as a matter of law, as to beprima facie proof of discriminatory intent. The employeehandbook clearly lists leaving the work area without per- PONTIAC OSTEOPATHIC HOSPITAL465mission as cause for dismissal, and under that provision,Mahon could have imposed dismissal, an even harsherpunishment than the 5-day suspension that she didimpose. That Mahon may arguably be authoritarian, un-sympathetic, and inflexible in her management philoso-phy does not amount to a violation of the NationalLabor Relations Act.Missing from the record of trial is evidence of anyother factors that, considered with the harsh nature ofthe punishment imposed on McKay, might link that pun-ishment to the protected concerted activities in whichshe had engaged some 4 months earlier.While not so remote in time as to preclude the possi-bility that the 5-day suspension imposed on 7 May 1984was actually in retaliation for McKay's protected con-certed activities on 31 December 1983, neither is the sus-pension so proximate as to give rise, standing alone, tothat possibility. It is certainly inferrable that if the Re-spondent was looking for a trumped up excuse to retali-ate against McKay, it could have found one in less than4 months. Under the particular circumstances of thiscase, I find the timing of the 5-day suspension to be aneutral factor, neither tending to prove nor disprove alink to MclCay's protected concerted activities.While I have already concluded that the 5-day suspen-sion was harsh, although not as harsh a punishment asmight have been imposed, I do not find that it was dis-parately harsh. The three incidents of record that mightbe said to show disparate treatment, actually involveddifferent supervisors, each acting independently, so far asit can be ascertained, according to their perceptions andmanagement philosophies. Any lack of uniformity inhow employees in similar circumstances were treated,even assuming, for the moment, that the circumstanceswere similar, can be attributed to the fact that differentsupervisors, acting without guidance from written disci-plinary standards, made the disciplinary decisions at dif-ferent times. I detect no substantial evidence of any es-tablished patterns of discipline from which Mahon devi-ated in imposing the 5-day suspension on SharonMcKay. Accordingly, I find the claim of disparate treat-ment to be unsupported.I do not agree that proof of the missing link betweenthe 5-day suspension and Sharon McKay's protectedconcerted activities is supplied by the statements madeby Employee Advocate Robert Rood to Sharon McKay,to the effect that her suspension was a set up. While,Rood must be considered as an agent of management be-cause of commingling of his managerial and employeerepresentation duties, there is no evidence that he waspart of an overt effort by management to rig the out-come of appeals board proceedings, or that other manag-ers confided to him their true intentions in imposing dis-cipline in this or any other case. As will be discussedmore thoroughly later, the defect in the employee advo-cate concept, as applied in Respondent's system, is moresubtle; the person holding the position of employee advo-cate is primarly a manager and lacks true independenceas an advocate or representative of employees. I find noevidence that Rita Mahon had confided to Rood her in-tentions in punishing Sharon McKay, or that his allegedstatement that the suspension was a set-up was anythingmore than speculation on his part, his opinion based onthe facts as he saw them As that speculation is not cor-roborated by any other evidence, I give no weight to hisopinion.Finally, I do not find that the counseling record givento Sharon McKay on 14 May 1984 by Judy Cunard wasdisciplinary in nature, or constituted an unfair labor prac-tice. There is no evidence that a counseling record (orsession) is part of a disciplinary system maintained byRespondent. Sharon McKay does not deny the eventsthat form the basis of the counseling record; she doesdispute how they should be interpreted, and she deniesthat the criticism of her was fair. Judy Cunard, her su-pervisor, appears to be of a different opinion. Whereverthe equities may lie, however, there is no evidence tyingJudy Cunard to the fake newsletter incident. The Gener-al Counsel has failed to make even a prima facie showingthat Judy Cunard acted in this instance in retaliation forSharon McKay's protected concerted activities.D. Unlawful Work RulesRespondent committed unfair labor practices by main-taining work rules that violate Section 8(aX1) of the Act.There is no dispute that Respondent maintains the twowork rules in question in its Employee Handbook. Asthey appear in the Employee Handbook, the two workrules are:CONFIDENTIAL INFORMATIONHospital affairs, patient information, and employ-ee problems are absolutely confidential and will notbe discussed. Violation of this prohibition may because for immediate dismissal.SOLICITATIONSOutside agencies and charitable organizations arenot permitted to solicit employees without the ap-proval of the Executive Director.No individual is permitted to solicit funds for anypurpose on the Hospital premises without the ap-proval of the Executive Director.The solicitation rule is obviously overly broad in vio-lation of Section 8(a)(1), because employees may reason-ably construe it to prohibit them from engaging in per-missible union solicitation. J. C. Penney Co., 266 NLRB1223, 1224-122 (1983). As stated by the Board in J. CPenney Co., supra, 266 NLRB at 1224; "It is well settledthat restrictions on union solicitation in nonworkingareas during nonworking time are presumptively in-valid." In that case, the Board refused to dismiss thecomplaint because any violations of the Act based on therule was de minimis, noting at 266 NLRB 1224 that:"[The mere niaintenance of such a rule serves to inhibitemployees from engaging in otherwise protected organi-zational activity, and, therefore, the absence of evidenceof enforcement of a rule does not preclude the finding ofa violation or the issuance of a remedial order."Similarly overly broad, because it is indiscriminate inits application, is Respondent's confidential information 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrule. That rule bans, among other things, discussion ofhospital affairs and employee problems. As argued by theGeneral Counsel, that ban could reasonably be construedby employees to preclude discussing information con-cerning terms and conditions of employment, includingwages, which, could fall under the broad categories ofhospital affairs and employee problems. While Respond-ent might have a substantial and legitimate interest inlimiting or prohibiting discussion of some aspects of itsaffairs, or of its employees' personal problems, and cer-tainly of patient information, it has offered no justifica-tion for the broad policy stated in its confidential infor-mation rule. In Waco, Inc., 273 NLRB 746, 748 (1984),the Board held that a rule prohibiting employees fromdiscussing their wages violated Section 8(a)(1) of theAct. In its decision in that case, the Board stated:In the instant case, however, unlike IBM, supra,the Respondent forbade its employees to discusstheir own wages among themselves. Further, it didso without establishing a substantial and legitimatebusiness justification for its policy; indeed, the Re-spondent offers no argument whatsoever that justifi-cation exists, relying instead, as did the judge, onthe lack of any showing that any employee felt in-hibited by the Respondent's rule.In assessing the lawfulness of the Respondent'srule, we are not concerned with the subjectiveimpact of the rule on particular employees. Instead,we must determine whether the rule reasonablytended to coerce employees in the exercise of theirSection 7 rights, and, if so, whether the employees'Section 7 rights are outweighed by any legitimateand substantial business justification for the rule.There can be little question that the Respondent'srule prohibiting employees from discussing theirwages constitutes a clear restraint on employees'Section 7 right to engage in concerted activities formutual aid and protection concerning an undeniablysignificant term of employment. Because the Re-spondent has failed to establish any business justifi-cation for this restraint, it follows that its rule is un-lawful.In its brief, Respondent indicates a willingness toadopt alternative handbook provisions to resolve anyconcern over the current provisions, and offers to stipu-late to a decision or order requiring substitution of cer-tain replacement language, which it has suggested for theexisting language. I decline to give an advisory opinionon the lawfulness or adequacy of Respondent's proposedrevisions. Until there is a controversy concerning them,there is no issue concerning them before me. I note inpassing, however, that it would appear to be reasonablefor the General Counsel to explore Respondent's offer,with a view towards settlement of the existing issue.E. DeferralDeferral by the National Labor Relations Board to thedecisions of Respondent's appeals board is inappropriate.The Respondent's appeals board system was developedand implemented at the direction of Respondent's execu-tive director, Jack H. Whitlow, who testified that it washis idea. The rules for appeals board proceedings werewritten by a committee composed of management repre-sentatives and volunteers selected by management fromthe Employee Council, an internal hospital advisorybody composed of elected employee representatives. Ex-ecutive Director Whitlow, while acknowledging that hemight have reviewed the rules written by the committee,stated that he did not recall making any changes, andthat he made it clear that the hospital would not over-turn or reject decisions of the appeals board.The categories of Respondent's employees grantedaccess to the appeals board had not, and still have not,chosen an exclusive bargaining agent to represent them,and there was no collective-bargaining agreement cover-ing them in existence at the time Respondent implement-ed the appeals board system, nor is there one now. Theemployees never elected representatives to the employeecouncil for the purpose of negotiating a collective-bar-gaining agreement with management, nor did they voteto authorize the elected representatives to the employeecouncil to negotiate a method for settlement of griev-ances.Once management had approved the appeals boardrules drafted by the committee it had organized, manage-ment unilaterally implemented the appeals board system.Neither the concept of an appeals board nor the proce-dural rules that had been drafted and approved by man-agement were submitted to the employees for a vote ofapproval or disapproval.Whatever else the appeals board system may be, it isnot an agreed-on method between this Employer and itsemployees for dispute resolution. It is not a grievanceprocedure established by contract. It was created and im-plemented unilaterally by Respondent. The employeesdid not voluntarily elect to become parties to a collec-tive-bargaining agreement containing this or any otherform of dispute resolution machinery.The National Labor Relations Board had occasion intwo recent cases to set out its standard for deferring toarbitration awards.25 In United Technologies Corp., 268NLRB 557 (1984), the Board made it clear that deferralis appropriate only to the grievance-arbitration provi-sions of a collective-bargaining, agreement. The Boardsaid at 559:It is fundamental to the concept of collective bar-gaining that the parties to a collective-bargainingagreement are bound by the terms of their contract.Where an employer and a union have voluntarilyelected to create dispute resolution machinery cul-minating in final and binding arbitration, it is con-trary to the basic principles of the Act for theBoard to jump into the fray prior to an honest at-tempt by the parties to resolve their disputes25 At least one U.S. Court of Appeals is of the view that the Board'scurrent standard gives away too much and cloys not sufficiently protectemployee's rights granted by the Act. Taylor v. NLRB, 786 F.2d 1516(11th Cir. 1986). In view of my fmding that deferral is inappropriateunder the Board's standards, it is unnecessary to consider the implicationsof the 11th Circuit's decision. PONTIAC OSTEOPATHIC HOSPITAL467through that machinery. For dispute resolutionunder the grievance-arbitration process is as much apart of collective bargaining as the act of negotiat-ing the contract. In our view, the statutory purposeof encouraging the practices and procedure of col-lective bargaining is ill-served by permitting theparties to ignore their agreement and to petition thisBoard in the first instance for remedial relief.In Olin Corp., 268 NLRB 573 (1984), another case inwhich the issue was deferral to arbitration under a col-lective-bargaining agreement, the Board again made itclear that deferral to arbitration is appropriate onlywhere the parties have agreed to be bound. The Boardsaid at 573-574:In its seminal decision in Spielberg,26 the Board heldthat it would defer to an arbitration award wherethe proceedings appear to have been fair and regu-lar, all parties have agreed to be bound, and the deci-sion of the arbitrator is not clearly repugnant to thepurposes and policies of the Act. Accordingly, weadopt the following standard for deferral to arbitra-tion awards. We would find that an arbitrator hasadequately considered the unfair labor practice if(1) the contractual issue is factually parallel to theunfair labor practice issue, and (2) the arbitratorwas presented generally with the facts relevant toresolving the unfair labor practices. In this respect,differences, if any between the contractual and statu-tory standards of review should be weighed by theBoard as part of its determination under the Spiel-berg standard of whether an award is "clearly re-pugnant" to the Act. [Emphasis added.]As there is no collective-bargaining agreement in thiscase and the appeals board procedure, even if analogizedto arbitratiOn, is not contained in a contract to which allparties have agreed to be bound, deferral is clearly inap-propriate.In light of my finding that deferral is inappropriate asa matter of law, because all the parties did not agree tobe bound, it is unnecessary to reach the issue of whetherthe other Spielberg and Olin standards have been met.However, in passing, I find it highly unlikely that pro-ceedings before the appeals board can be considered tobe fair and regular, in view of the fact that employeesappearing before the appeals board are limited to repre-sentation by Respondent's employee advocate. Respond-ent's current employee advocate is Robert Rood. Hisprincipal job is director of security, clearly a manage-ment position; the function of the employee advocate ismerely an added responsibility. Rood's good intentionsnotwithstanding, his loyalties are divided and the poten-tial for conflict of interest is obvious. In any event, theright to choose one's own counsel is so deeply imbeddedin our system of law that it hardly requires further com-ment. A system of adjudicating disputes that arbitrarilydenies that right of free choice does not meet basic dueprocess standards. Thus, it appears that Respondent's ap-26 Spidberg Mfg. Co., 112 NLRB 1080 (1955).peals board system is fatally flawed, for that reason, if noother.F. Reinstatement and Backpay RemedyRespondent has failed to show good cause why rein-statement with backpay should not be ordered in thecase of Charging Parties Bonnie BeWain• and EvelynBach.As noted earlier, pursuant to Section 10(c) of the Act,the Board normally orders reisntatement with backpay ofan employee discharged for engaging in protected con-certed activities, together with a cease-and-desist orderproscribing similar misconduct in the future.Respondent, however, urges that the normal remedy isinappropriate in this case, because Charging Parties Bel-tramo and Bach do not deserve reinstatement or back-pay. According to Respondent, reinstatement of the twoCharging Parties and award of backpay would be con-trary to the purpose of the Act, because their actions asemployees of Respondent had a negative effect on inter-state commerce.There is no merit to Respondent's contention. TheBoard is not in the business of making subjective judg-ments as to who deserves reinstatement and who doesnot. For a variety of reasons, Respondent now concludesthat Charging Parties Bonnie Beltramo and Evelyn Bachwere less than satisfactory employees before they werefirst discharged. Their misconduct, if that is what it was,however, was not a factor in their discharges. They weredischarged for reasons that violated the Act; not forcause. Respondent cannot escape the consequences of itsillegal actions by arguing, in effect, that if it knew thenwhat it knows now, it would have discharged them forcauser and, therefore, should not be required to takethem back now.In any event, the activities of Bonnie Beltramo andEvelyn Bach, about which Respondent now complains,were not egregious and caused no demonstrable harm toRespondent's business of reputation in the community.The real problem at the Oxford Health Care Center waslack of adequate supervision, and in that regard Re-spondent does not have clean hands. Bonnie Beltramomay have created problems by her persistent tendency toperpetrate practical jokes on her coworkers, some ofwhich may well have been in very poor taste. EvelynBach, in turn, may have failed to exercise sufficient su-pervisory control over Bonnie BeWarn•. But, by thesame token, the same criticism can be leveled at Re-spondent's Oxford Health Care Center Administrator,Jack Cruikshanlc, who was Evelyn finch's immediate su-pervisor and had day-to-day responsibility for operationof the Center To single out Bonnie Beltramo andEvelyn Bach for punishment in the form of loss of theirjobs, without imposing any form of punishment on JackCruikshank, is patently unfair. Respondent cannot usethe Board's processes to make scapegoats out of BonnieBeltramo and Evelyn Bach for obvious shortcomings inRespondent's higher management structure. 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Pontiac Osteopathic Hospital, the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.By discharging its employee, Bonnie Beltramo, on 6January 1984, and again on 7 February 1984, because shehad engaged in protected concerted activities under Sec-tion 7 of the Act, Respondent committed unfair laborpractices in violation of Section 8(a)(1) of the Act.3.By demoting its employees, Evelyn Bach, on 9 Feb-ruary 1984, then discharging her on 23 February 1984and again on 22 March 1984, because she had refused tosupport Respondent's unfair labor practices, Respondentcommitted unfair labor practices in violation of Section8(aX1) of the Act.4.By maintaining work rules that prohibit employeesfrom soliciting funds for any purpose on Respondent'sproperty without Respondent's approval, and from dis-cussing employee problems among themselves, Respond-ent committed and is continuing to commit unfair laborpractices in violation of Section 8(a)(1) of the Act.5.The allegations in the complaint that Respondentcommitted unfair labor practices in violation of Section8(aX1) of the Act by suspending its employees, SharonMcKay, for 5 days on 7 May 1984, and issuing her anunfavorable counseling record on 14 May 1984, have notbeen proved.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent unlawfully interferedwith, restrained, and coerced its employees in the exer-cise of their Section 7 rights, I fmd it appropriate toorder Respondent to cease and desist therefrom and totake certain affirmative action to effectuate the policiesof the Act.Respondent, having engaged in unfair labor practicesin violation of Section 8(aX1) of the Act, shall be or-dered to cease and desist from engaging in these unfairlabor practices.Respondent shall offer Bonnie Beltramo and EvelynBach immediate and full reinstatement to their formerpositions, or if those positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or any other rights or privileges previously en-joyed, and make them whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst them. Backpay shall be computed as prescribedin F. W. Woolworth Co., 90 NLRB 289 (1950), with inter-est as prescribed in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2727 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, Pontiac Osteopathic Hospital, Ponti-ac, Michigan, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Discharging its employees because they exercisedtheir rights guaranteed by Section 7 of the Act, and inorder to discourage other employees from exercisingtheir rights guaranteed by Section 7 of the Act.(b)Discharging its supervisory employees for refusingto support Respondent's unfair labor practices, in orderto discourage its employees from exercising their rightsguaranteed by Section 7 of the Act.(c)Maintaining in its employee handbook any rule thatprohibits employees from soliciting funds for any pur-pose on Respondent's property without Respondent's ap-proval, or from discussing employee problems.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer full and immediate reinstatement to theirformer positions to Bonnie Beltramo and Evelyn Bach,or if those jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, and makethem whole for any loss of earnings and other benefitssuffered as a result of the discrimination against them, inthe manner set forth in the remedy section of the deci-sion.(b)Rescind the rules in its employee handbook prohib-iting employees from soliciting funds for any purpose onits property without its approval, and from discussingemployee problems.(c)Remove from its files any reference to the dis-charge of Bonnie Beltramo on 6 January and 7 February1984, or the demotion and discharge of Evelyn Bach, on9 and 23 February, and 22 March 1984, respectively, andadvise them in writing that this has been done and thatno evidence of these unlawful acts will be used as a basisfor future personnel actions against them,(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its facilities in Pontiac, Michigan; Oxford,Michigan; and Milford, Michigan, and any other facilitiesoperated by Respondent, copies of the attached noticemarked "Appendix."28 Copies of the notice, on formsprovided by the Regional Director for Region 7, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." PONTIAC OSTEOPATHIC HOSPITAL469tomarily posted. Reasonable steps shall be taken by the(0 Notify the Regional Director in writing within 20Respondent to ensure that the notices are not altered, de-days from the date of this Order what steps the Re-faced, or covered by any other material.spondent has taken to comply.